

EXHIBIT 10.12


OFFICE LEASE


by and between


485 PROPERTIES, LLC, a Delaware limited liability company


(“Landlord”)


and


MEDIANET GROUP TECHNOLOGIES, INC., a Nevada corporation


(“Tenant”)


Dated as of


December 01, 2009

 
 

--------------------------------------------------------------------------------

 

OFFICE LEASE
 
THIS OFFICE LEASE (this “Lease”) is made between 485 Properties, LLC, a Delaware
limited liability company (“Landlord”), and the Tenant described in Item 1 of
the Basic Lease Provisions.
 
LEASE OF PREMISES
 
Landlord hereby leases to Tenant and Tenant hereby leases from Landlord, subject
to all of the terms and conditions set forth herein, those certain premises (the
“Premises”) described in Item 3 of the Basic Lease Provisions and as shown in
the drawing attached hereto as Exhibit A-1.  The Premises are located in the
Building described in Item 2 of the Basic Lease Provisions.  The Building is
located on that certain land (the “Land”) more particularly described on Exhibit
A-2 attached hereto, which is also improved with landscaping, parking facilities
and other improvements, fixtures and common areas and appurtenances now or
hereafter placed, constructed or erected on the Land (sometimes hereinafter
referred to as the “Project”, which Project is also more commonly known as the
Boca Center and the 1800/1850 Boca Center, Boca Raton, Florida).
 
BASIC LEASE PROVISIONS


1.
 
Tenant:
 
MediaNet Group Technologies, Inc., a Nevada corporation
         
2.
 
Building:
 
 
Boca Center Tower I
5200 Town Center Circle
Boca Raton, Florida 33486
         
3.
 
Description of Premises:
 
Suite: 601
             
Rentable Area:
 
 10,476 square feet
             
Building Size:
 
119,832 square feet (subject to Paragraph 18)
         
4.
 
Tenant’s Proportionate
Share:
 
8.74% (10,476 rsf / 119,832 rsf) (See Paragraphs 3 and 18(c))
 
         
5.
 
Base Rent:
 
(See Paragraph 2)
             
Months  1  to 6, inclusive:
Monthly Installment:
 
Base Rent is abated for this six (6) month period but Operating Expenses are not
             
Months 7 to 12, inclusive:
Monthly Installment:
 
$130,950.00 ($25.00/ square foot of Rentable Area/annum)*
$21,825.00*
*plus applicable sales tax thereon
             
Months 13 to 24, inclusive:
Monthly Installment:
 
 
$269,757.00 ($25.75/square foot of Rentable Area/annum)*
$22,479.75*
*plus applicable sales tax thereon
             
Months 25 to 36, inclusive:
Monthly Installment:
 
 
$277,823.52 ($26.52/square foot of Rentable Area/annum)*
$23,151.96*
*plus applicable sales tax thereon
             
Months 37 to 48, inclusive:
Monthly Installment:
 
$286,204.32 ($27.32/square foot of Rentable Area/annum)*
$23,850.36*
*plus applicable sales tax thereon

 
 
1

--------------------------------------------------------------------------------

 
 

   
Months 49 to 60, inclusive:
Monthly Installment:
 
$294,794.64 ($28.14/square foot of Rentable Area/annum)*
$24,566.22*
*plus applicable sales tax thereon
             
Months 61 to 63, inclusive:
 
 
Base Rent is abated for these three (3) months but Operating Expenses are not
             
Months 64 to 72, inclusive:
Monthly Installment:
 
 
$227,695.86 ($28.98/square foot of Rentable Area/annum)*
$25,299.54*
*plus applicable sales tax thereon
             
Months 73 to 84, inclusive:
Monthly Installment:
 
 
$312,708.60 ($29.85/square foot of Rentable Area/annum)*
$26,059.05*
*plus applicable sales tax thereon
             
Months 85 to 96, inclusive:
Monthly Installment:
 
 
$322,137.00 ($30.75/square foot of Rentable Area/annum)*
$26,844.75*
*plus applicable sales tax thereon
             
Months 97 to 108, inclusive:
Monthly Installment:
 
 
$331,774.92 ($31.67/square foot of Rentable Area/annum)*
$27,647.91*
*plus applicable sales tax thereon
             
Months 109 to 120, inclusive:
Monthly Installment:
 
 
$341,727.12 ($32.62/square foot of Rentable Area/annum)*
$28,477.26*
*plus applicable sales tax thereon
         
6.
 
Installment Payable
Upon Execution:
 
$*36,602.89, which is equal to one (1) months Base Rent and Operating Expenses
plus applicable sales tax thereon to be applied to such amounts due for the
seventh (7th) months of the Initial Term
         
7.
 
Security Deposit
Payable Upon Execution:
 
$73,205.78 which is equal to two (2) months of Base Rent and Operating Expenses
plus applicable sales tax thereon in cash (See Paragraph 2(c))
         
8.
 
Initial Estimated Amount of Tenant’s Proportionate Share of Operating Expenses
for the Project:
 
Estimated to be $12,543.91 per month ($14.41 per square foot of Rentable Area/
annum) plus applicable sales tax for calendar year 2009, payable in advance,
subject to periodic adjustments. There is no abatement of any Operating Expenses
(See Paragraph 3)
         
9.
 
Initial Term:
 
 
One Hundred Twenty (120) months, commencing on the Commencement Date and ending
on the day immediately preceding the One Hundred Twentieth (120th) month
anniversary of the Commencement Date  (See Paragraph 1)
         
10.
 
Commencement Date:
 
February 1, 2010
         
11.
 
Termination Date:
 
January 31, 2020



 
2

--------------------------------------------------------------------------------

 


12.
 
Broker (See Paragraph 19(k)):
                 
Landlord’s Broker:
 
 
CB Richard Ellis
5355 Town Center Road, Suite 701
Boca Raton, FL 33486
             
Tenant’s Broker:
 
 
C.B. Schwaderer, Inc.
48 N. E. 1st Avenue
Boca Raton, FL 33432
         
13.
 
Number of Parking Spaces:
 
 
Forty Two (42) unreserved parking spaces at no charge to Tenant, subject to
availability, in the Building’s adjacent parking garage (See Paragraph 18)
         
14.
 
Addresses for Notices:
                 
To:           TENANT:
 
To:           LANDLORD:
             
Prior to occupancy of the Premises:
MediaNet Group Technologies, Inc.
5100 W. Copans Road, Suite 710
Margate, FL 33063
 
Property Management Office:
  
c/o CB Richard Ellis
5355 Town Center Road, Suite 701
Boca Raton, FL 33486
             
After occupancy of the Premises:
At the Premises
 
 
With a copy to:
c/o Teachers Insurance and Annuity Association
8500 Andrew Carnegie Blvd.
Third Floor/Asset Management-Southeast
Charlotte, NC 28262
Attn:   Asset Manager
         
15.
 
Address for Payment of Rent:
 
 
All payments payable under this Lease shall be sent to Landlord at:
485 Properties, LLC
15103 Collections Center Drive
Chicago, IL 60693
or to such other address as Landlord may designate in writing.
         
16.
 
Guarantor:
 
None
         
17.
 
Effective Date:
 
Date of execution by both parties
         
18.
 
Tenant Improvement
Allowance:
 
 
None
         
19.
  
The “State” is the state, commonwealth, district or jurisdiction in which the
Building is located.
  
Florida



This Lease consists of the foregoing introductory paragraphs and Basic Lease
Provisions, the provisions of the Standard Lease Provisions (the “Standard Lease
Provisions”) (consisting of Paragraph 1 through Paragraph 22 which follow) and
Exhibits A-1 through Exhibit A-2 and Exhibits B through Exhibit E, all of which
are incorporated herein by this reference.  In the event of any conflict between
the provisions of the Basic Lease Provisions and the provisions of the Standard
Lease Provisions, the Standard Lease Provisions shall control.
 
 
3

--------------------------------------------------------------------------------

 

STANDARD LEASE PROVISIONS
 
1.
TERM

 
(a)           The Initial Term of this Lease and the Rent (defined below) shall
commence on February 1, 2010 (the “Commencement Date”).  Unless earlier
terminated in accordance with the provisions hereof, the Initial Term of this
Lease shall be the period shown in Item 9 of the Basic Lease Provisions.  As
used herein, “Lease Term” shall mean the Initial Term referred to in Item 9 of
the Basic Lease Provisions and the “Expiration Date” shall mean the last day of
the Initial Term (the “Expiration Date”), in each case, subject to any extension
of the Initial Term hereof exercised in accordance with the terms and conditions
expressly set forth herein. Unless Landlord is terminating this Lease prior to
the Expiration Date in accordance with the provisions hereof, Landlord shall not
be required to provide notice to Tenant of the Expiration Date.  This Lease
shall be a binding contractual obligation effective upon execution hereof by
Landlord and Tenant, notwithstanding the later commencement of the Initial Term
of this Lease.
 
(b)           The Premises will be delivered to Tenant on January 2, 2010 so
that Tenant may install whatever furniture and equipment it desires. Any entry
onto the Premises by Tenant prior to the Commencement Date shall be on all of
the terms and conditions of this Lease other than the obligations to pay Base
Rent and Additional Rent.
 
(c)           Landlord hereby grants Tenant the option to renew (“Extension
Option”) the Lease Term for one (1) additional term of five (5) years (the
“Extension Term ”), commencing as of the date immediately following the
expiration of the Initial Term, subject to the covenants and conditions of this
subparagraph 1(c).


(1)          Tenant shall give Landlord written notice (the “Renewal Notice”) of
Tenant’s election to exercise its Extension Option not earlier than twelve (12)
months nor later than nine (9) months prior to the expiration of the Initial
Term; provided that Tenant’s failure to give the Renewal Notice by said date,
whether due to Tenant’s oversight or failure to cure any existing defaults after
notice and applicable grace periods, if any, or otherwise, shall render this
Extension Option null and void.  Within twenty (20) days of receipt of such
notice, Landlord shall advise Tenant in writing of the new “Base Rent” for the
Extension Term, calculated in accordance with this subparagraph.  Tenant shall
have twenty (20) days from the date of receipt of Landlord’s determination of
the Base Rent for the Extension Term to elect to extend the Lease Term.  The
failure of Tenant to respond within the twenty (20) day period shall be deemed
the election of Tenant not to extend the Lease Term.  Tenant shall not be
permitted to exercise this Extension Option at any time during which Tenant is
in default under this Lease, subject to applicable notice and grace periods (if
any).


(2)          Tenant shall be deemed to have accepted the Premises in “AS-IS”
condition as of the commencement of the Extension Term, subject to any other
repair and maintenance obligations of Landlord under this Lease, it being
understood and agreed that Landlord shall have no additional obligation to
renovate or remodel the Premises as a result of Tenant’s renewal of this Lease.


(3)          The covenants and conditions of this Lease in force during the
Initial Term, as the same may be modified from time to time, shall continue to
be in effect during the Extension Term, except as follows:


(A)          The “Commencement Date” for the purposes of this Lease shall be the
first day of the Extension Term.


(B)           The “Base Rent” for the Extension Term shall be an amount
determined by Landlord on an annual basis of the then prevailing market rental
rate for space comparable to the Premises as reflected in new leases for
premises in the Building.


(C)           Additional Rent shall continue to be paid on a monthly basis in
the same manner as was applicable during the Initial Term.


(4)          Following the expiration of the Extension Term as provided herein,
Tenant shall have no further right to renew or extend this Lease.

 
4

--------------------------------------------------------------------------------

 


(d)           Provided that (1) Tenant is not in default under any of the terms
and conditions of this Lease beyond all applicable notice and cure periods at
the time of the “Termination Notice” and on the “Early Termination Date,” as
such terms are defined below, (2) Tenant has not assigned this Lease, except in
accordance with the provisions of this Lease and (3) Tenant provides notice of
its election in a proper and timely fashion in accordance herewith, Tenant shall
have the one time option (“Cancellation Option”) to terminate this Lease as to
all of the Premises at the end of the sixtieth (60th) full calendar month of the
Initial Term (the “Early Termination Date”), provided (A) Tenant provides at
least twelve (12) months’ written notice (the “Termination Notice”) to Landlord
of Tenant’s exercise of the Cancellation Option, and (B) at the time of delivery
of the Termination Notice Tenant delivers to Landlord a cancellation fee in an
amount which is equal to the sum of the (i) unamortized leasing commissions for
this Lease, legal fees incurred in connection with the preparation of this Lease
and the abated Base Rent for the first six (6) months of the Initial Term
(amortized over the Initial Term at an annual interest rate of eight percent
(8%) plus (ii) four (4) months of Base Rent in the amount of $24,566,22 per
month plus sales tax and four (4) months of Additional Rent at the monthly rate
being charged to Tenant by Landlord at the beginning of the fifth (5th) year of
the Initial Term.


2.
BASE RENT AND SECURITY DEPOSIT

 
(a)           Tenant agrees to pay during each month of the Lease Term as Base
Rent (“Base Rent”) for the Premises the sums shown for such periods in Item 5 of
the Basic Lease Provisions.
 
(b)           Except as expressly provided to the contrary herein, Base Rent
shall be payable in consecutive monthly installments, in advance, without
demand, deduction or offset, commencing on the Commencement Date and continuing
on the first day of each calendar month thereafter until the expiration of the
Lease Term.  The first full monthly installment of Base Rent and Tenant’s
Proportionate Share of Operating Expenses shall be payable upon Tenant’s
execution of this Lease and shall be applied to Rent (Base Rent plus Operating
Expenses) due for the 7th month of the Lease Term.  The obligation of Tenant to
pay Rent and other sums to Landlord and the obligations of Landlord under this
Lease are independent obligations.  If the Commencement Date is a day other than
the first day of a calendar month, or the Lease Term expires on a day other than
the last day of a calendar month, then the Rent for such partial month shall be
calculated on a per diem basis.  In the event Landlord delivers possession of
the Premises to Tenant prior to the Commencement Date, Tenant agrees it shall be
bound by and subject to all terms, covenants, conditions and obligations of this
Lease during the period between the date possession is delivered and the
Commencement Date, other than the payment of Base Rent, in the same manner as if
delivery had occurred on the Commencement Date.
 
(c)           Simultaneously with the execution of this Lease, Tenant has paid
or will pay Landlord the security deposit (the “Security Deposit”) in Item 7 of
the Basic Lease Provisions as security for the performance of the provisions
hereof by Tenant, if applicable.  Landlord shall not be required to keep the
Security Deposit separate from its general funds and Tenant shall not be
entitled to interest thereon.
 
If Tenant defaults with respect to any provision of this Lease, including,
without limitation, the provisions relating to the payment of Rent or the
cleaning of the Premises upon the termination of this Lease, or amounts which
Landlord may be entitled to recover pursuant to the terms hereof, Landlord may,
but shall not be required to, use, apply or retain all or any part of the
Security Deposit (i) for the payment of any Rent or any other sum in default,
(ii) for the payment of any other amount which Landlord may spend or become
obligated to spend by reason of Tenant’s default hereunder, or (iii) to
compensate Landlord for any other loss or damage which Landlord may suffer by
reason of Tenant’s default hereunder, including, without limitation, costs and
reasonable attorneys’ fees incurred by Landlord to recover possession of the
Premises following a default by Tenant hereunder.  The use or application of the
Security Deposit or any portion thereof shall not prevent Landlord from
exercising any other right or remedy provided hereunder or under any Law and
shall not be construed as liquidated damages.
 
 
5

--------------------------------------------------------------------------------

 

If any portion of the Security Deposit is so used or applied, Tenant shall, upon
demand therefor, deposit cash with Landlord in an amount sufficient to restore
the Security Deposit within five (5) business days to the appropriate amount, as
determined hereunder.  If Tenant shall fully perform every provision of this
Lease to be performed by it, the Security Deposit or any balance thereof shall
be returned to Tenant (or, at Landlord’s option, to the last assignee of
Tenant’s interest hereunder) within thirty (30) days following the expiration of
the Lease Term; provided, however, that Landlord may retain the Security Deposit
until such time as any amount due from Tenant in accordance with Paragraph 3
below has been determined and paid to Landlord in full.  Tenant also waives all
provisions of law, now or hereafter in force, which provide that Landlord may
claim from a security deposit only those sums reasonably necessary to remedy
defaults in the payment of Rent, to repair damage caused by Tenant or to clean
the Premises, it being agreed that Landlord may, in addition, claim those sums
reasonably necessary to compensate Landlord for any other loss or damage,
foreseeable or unforeseeable, caused by the act or omission of Tenant or any
Tenant Affiliates (as defined in Paragraph 6(g)(i) below).
 
(d)          The parties agree that for all purposes hereunder the Premises
shall be stipulated to contain the number of square feet of Rentable Area
described in Item 3 of the Basic Lease Provisions.  Upon the request of Landlord
during any extension or renewal of the Initial Term, Landlord’s space planner
shall verify the exact number of square feet of Rentable Area in the
Premises.  If during any extension or renewal of the Initial Term there is a
variation from the number of square feet specified in Item 3 of the Basic Lease
Provisions, Landlord and Tenant shall execute an amendment to this Lease for the
purpose of making appropriate adjustments to the Base Rent, the Security
Deposit, Tenant’s Proportionate Share and such other provisions hereof as shall
be appropriate under the circumstances.
 
(e)           Base Rent shall be paid to Landlord absolutely net of all costs
and expenses.  The provisions for payment of Operating Expenses by means of
periodic payment of Tenant’s Proportionate Share of estimated Operating Expenses
and the year end adjustment of such payments are intended to pass on to Tenant
and reimburse Landlord for Tenant’s Proportionate Share of all costs and
expenses of the nature described in Paragraph 3 of this Lease.
 
3.
ADDITIONAL RENT

 
(a)           Commencing on the Commencement Date, Tenant shall pay to Landlord
each month as additional rent (“Additional Rent”) an amount equal to Tenant’s
Proportionate Share (defined below) of Operating Expenses (defined below).
 
(b)           “Tenant’s Proportionate Share” is, subject to the provisions of
Paragraph 18(c), the percentage number described in Item 4 of the Basic Lease
Provisions.  Tenant’s Proportionate Share represents, subject to the provisions
of Paragraph 18(c), a fraction, the numerator of which is the number of square
feet of Rentable Area in the Premises and the denominator of which is the number
of square feet of Rentable Area in the Building, as determined and adjusted by
Landlord pursuant to Paragraph 18(c).
 
(c)           “Operating Expenses” means all costs, expenses and obligations
incurred or payable by Landlord in connection with the operation, ownership,
management, repair or maintenance of the Building, the Common Areas of the
Building, and the Common Areas of the Project allocated by Landlord to the
Building during or allocable to the Lease Term, including without limitation,
the following:
 
(i)           Any form of assessment, license fee, license tax, business license
fee, levy, charge, improvement bond, tax, water and sewer rents and charges,
utilities and communications taxes and charges or similar or dissimilar
imposition imposed by any authority having the direct power to tax, including
any city, county, state or federal government, or any school, agricultural,
lighting, drainage or other improvement or special assessment district thereof,
or any other governmental charge, general and special, ordinary and
extraordinary, foreseen and unforeseen, which may be assessed  against any legal
or equitable interest of Landlord in the Premises, Building and Common Areas of
the Building and the Project (collectively, “Taxes”).  Taxes shall also include,
without limitation:
 
(A)           [Intentionally Deleted];
 
(B)           assessment, tax, fee, levy or charge in substitution, partially or
totally, of any assessment, tax, fee, levy or charge previously included within
the definition of real property tax.  It is the intention of Tenant and Landlord
that all such new and increased assessments, taxes, fees, levies and charges be
included within the definition of “Taxes” for the purposes of this Lease;
 
 
6

--------------------------------------------------------------------------------

 
 
(C)           any assessment, tax, fee, levy or charge allocable to or measured
by the area of the Premises or other premises in the Building or the rent
payable by Tenant hereunder or other tenants of the Project, including, without
limitation, any gross receipts tax or excise tax levied by state, city or
federal government, or any political subdivision thereof, with respect to the
receipt of such rent, or upon or with respect to the possession, leasing,
operation, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises, or any portion thereof but not on Landlord’s other
operations;
 
(D)           any assessment, tax, fee, levy or charge upon this transaction or
any document to which Tenant is a party, creating or transferring an interest or
an estate in the Premises;
 
(E)           any assessment, tax, fee, levy or charge by any governmental
agency related to any transportation plan, fund or system (including assessment
districts) instituted within the geographic area of which the Project is a part;
and/or
 
(F)           any costs and expenses (including, without limitation, reasonable
attorneys’ fees) incurred in attempting to protest, reduce or minimize Taxes.
 
(ii)           The cost of services and utilities (including taxes and other
charges incurred in connection therewith) provided to the Premises, the Building
or the Project, including, without limitation, water, power, gas, sewer, waste
disposal, telephone and cable television facilities, fuel, supplies, equipment,
tools, materials, service contracts, janitorial services, waste and refuse
disposal, window cleaning, maintenance and repair of sidewalks and Building
exterior and services areas, gardening and landscaping; insurance, including,
but not limited to, public liability, fire, property damage, wind, hurricane,
earthquake, terrorism, flood, rental loss, rent continuation, boiler machinery,
business interruption, contractual indemnification and All Risk or Causes of
Loss - Special Form coverage insurance for up to the full replacement cost of
the Project and such other insurance as is customarily carried by operators of
other similar class office buildings in the city in which the Project is
located, to the extent carried by Landlord in its discretion, and the deductible
portion of any insured loss otherwise covered by such insurance; the cost of
compensation, including employment, welfare and social security taxes, paid
vacation days, disability, pension, medical and other fringe benefits of all
persons (including independent contractors) who perform services connected with
the operation, maintenance, repair or replacement of the Project; any
association assessments, costs, dues and/or expenses relating to the Project,
personal property taxes on and maintenance and repair of equipment and other
personal property used in connection with the operation, maintenance or repair
of the Project; repair and replacement of window coverings provided by Landlord
in the premises of tenants in the Project; such reasonable auditors’ fees and
legal fees as are incurred in connection with the operation, maintenance or
repair of the Project; administration fees; a property management fee (which fee
may be imputed if Landlord has internalized management or otherwise acts as its
own property manager); the maintenance of any easements or ground leases
benefiting the Project, whether by Landlord or by an independent contractor; a
reasonable allowance for depreciation of personal property used in the
operation, maintenance or repair of the Project; license, permit and inspection
fees; all costs and expenses required by any governmental or quasi-governmental
authority or by applicable law, for any reason, including capital improvements,
whether capitalized or not, and the cost of any capital improvements made to the
Project by Landlord that improve life-safety systems or reduce operating
expenses and the costs to replace items which Landlord would be obligated to
maintain under the Lease (such costs to be amortized over such reasonable
periods as Landlord shall reasonably determine together with interest thereon at
the rate of ten percent per annum or such higher rate as may have been paid by
Landlord on funds borrowed for the purpose of funding such improvements); the
cost of air conditioning, heating, ventilating, plumbing, elevator maintenance
and repair (to include the replacement of components) and other mechanical and
electrical systems repair and maintenance; sign maintenance; and Common Areas
(defined below) repair, resurfacing, operation and maintenance; the reasonable
cost for temporary lobby displays and events commensurate with the operation of
a similar class building, and the cost of providing security services, if any,
deemed appropriate by Landlord.
 
The following items shall be excluded from Operating Expenses:

 
7

--------------------------------------------------------------------------------

 
 
(A)           leasing commissions, attorneys’ fees, costs and disbursements and
other expenses incurred in connection with leasing, renovating or improving
vacant space in the Project for tenants or prospective tenants of the Project;
 
(B)           costs (including permit, license and inspection fees) incurred in
renovating or otherwise improving or decorating, painting or redecorating space
for tenants or vacant space;
 
(C)           Landlord’s costs of any services sold to tenants for which
Landlord is entitled to be reimbursed by such tenants as an additional charge or
rental over and above the Base Rent and Operating Expenses payable under the
lease with such tenant or other occupant;
 
(D)           any depreciation or amortization of the Project except as
expressly permitted herein;
 
(E)           costs incurred due to a violation of Law (defined below) by
Landlord relating to the Project;
 
(F)           interest on debt or amortization payments on any mortgages or
deeds of trust or any other debt for borrowed money;
 
(G)           all items and services for which Tenant or other tenants reimburse
Landlord outside of Operating Expenses;
 
(H)           repairs or other work occasioned by fire, windstorm or other work
paid for through insurance or condemnation proceeds (excluding any deductible);
 
(I)           legal expenses incurred for (i) negotiating lease terms for
prospective tenants, (ii) negotiating termination or extension of leases with
existing tenants, (iii) proceedings against any other specific tenant relating
solely to the collection of rent or other sums due to Landlord from such tenant,
or (iv) the development and/or construction of the Project; and
 
(J)           repairs resulting from any defect in the original design or
construction of the Project.
 
(d)           In determining Operating Expenses, if any services or utilities
are separately charged to tenants of the Project or others, Operating Expenses
shall be adjusted by Landlord to reflect the amount of expense which would have
been incurred for such services or utilities on a full time basis for normal
Project operating hours.  In the event (i) the Commencement Date shall be a date
other than January 1, (ii) the date fixed for the expiration of the Lease Term
shall be a date other than December 31, (iii) of any early termination of this
Lease, or (iv) of any increase or decrease in the size of the Premises, then in
each such event, an appropriate adjustment in the application of this Paragraph
3 shall, subject to the provisions of this Lease, be made to reflect such event
on a basis determined by Landlord to be consistent with the principles
underlying the provisions of this Paragraph 3.  In addition, Landlord shall have
the right, from time to time, to equitably allocate and prorate some or all of
the Operating Expenses among different tenants and/or different buildings of the
Project and/or on a building-by-building basis (the “Cost Pools”).  Such Cost
Pools may include, without limitation, the office space tenants and retail space
tenants of the buildings in the Project.
 
(e)           The initial estimated amount of Tenant’s Proportionate Share of
Operating Expenses for calendar year 2009 is the amount shown in Item 8 of the
Basic Lease Provisions.  Within a reasonable period after the commencement of
each calendar year of the Lease Term, Landlord shall give to Tenant a written
estimate of Tenant’s Proportionate Share of the Operating Expenses for the
Building and the Common Areas of the Building and Project for the then current
year.  Tenant shall pay such estimated amount to Landlord in equal monthly
installments, in advance on the first day of each month.  Within a reasonable
period after the end of each calendar year, Landlord shall furnish Tenant a
statement indicating in reasonable detail the Operating Expenses for such
period, and the parties shall, within thirty (30) days thereafter, make any
payment or allowance necessary to adjust Tenant’s estimated payments to Tenant’s
actual share of such Operating Expenses as indicated by such annual
statement.  Any payment due Landlord shall be payable by Tenant on demand from
Landlord.  Any amount due Tenant shall be credited against installments next
becoming due under this Paragraph 3(e) or refunded to Tenant, if no further sums
are due from Tenant.
 
 
8

--------------------------------------------------------------------------------

 
 
(f)           All capital levies or other taxes assessed or imposed on Landlord
upon the rents payable to Landlord under this Lease and any excise, transaction,
sales or privilege tax, assessment, levy or charge measured by or based, in
whole or in part, upon such rents from the Premises and/or the Project or any
portion thereof shall be paid by Tenant to Landlord monthly in estimated
installments or upon demand, at the option of Landlord, as additional rent to be
allocated to monthly Operating Expenses.
 
(g)           Tenant shall pay on or before ten (10) days before delinquency,
all taxes and assessments (i) levied against any personal property, Alterations,
tenant improvements or trade fixtures of Tenant in or about the Premises, (ii)
based upon this Lease or any document to which Tenant is a party creating or
transferring an interest in this Lease or an estate in all or any portion of the
Premises, and (iii) levied for any business, professional, or occupational
license fees.  If any such taxes or assessments are levied against Landlord or
Landlord’s property or if the assessed value of the Project is increased by the
inclusion therein of a value placed upon such personal property or trade
fixtures, Tenant shall upon demand reimburse Landlord for the taxes and
assessments so levied against Landlord, or such taxes, levies and assessments
resulting from such increase in assessed value.  To the extent that any such
taxes are not separately assessed or billed to Tenant, Tenant shall pay the
amount thereof as invoiced to Tenant by Landlord.
 
(h)           Any delay or failure of Landlord in (i) delivering any estimate or
statement described in this Paragraph 3 or (ii) computing or billing Tenant’s
Proportionate Share of Operating Expenses shall not constitute a waiver of its
right to require an increase in Rent, or in any way impair the continuing
obligations of Tenant under this Paragraph 3.  In the event of any dispute as to
any Additional Rent due under this Paragraph 3, Tenant, an officer of Tenant or
Tenant’s certified public accountant (but (a) in no event shall Tenant hire or
employ an accounting firm or any other person to audit Landlord as set forth
under this Paragraph who is compensated or paid for such audit on a contingency
basis and (b) in the event Tenant hires or employs an independent party to
perform such audit, Tenant shall provide Landlord with a copy of the engagement
letter) shall have the right after reasonable notice and at reasonable times to
inspect Landlord’s accounting records at Landlord’s accounting office.  If,
after such inspection, Tenant still disputes such Additional Rent, upon Tenant’s
written request therefor, a certification as to the proper amount of Operating
Expenses and the amount due to or payable by Tenant shall be made by an
independent certified public accountant mutually agreed to by Landlord and
Tenant.  If Landlord and Tenant cannot mutually agree to an independent
certified public accountant, then the parties agree that Landlord shall choose
an independent certified public accountant to conduct the certification as to
the proper amount of Tenant’s Proportionate Share of Operating Expenses due by
Tenant for the period in question; provided, however, such certified public
accountant shall not be the accountant who conducted Landlord’s initial
calculation of Operating Expenses to which Tenant is now objecting.  Such
certification shall be final and conclusive as to all parties.  If the
certification reflects that Tenant has overpaid Tenant’s Proportionate Share of
Operating Expenses for the period in question, then Landlord shall credit such
excess to Tenant’s next payment of Operating Expenses or, at the request of
Tenant, promptly refund such excess to Tenant and conversely, if Tenant has
underpaid Tenant’s Proportionate Share of Operating Expenses, Tenant shall
promptly pay such additional Operating Expenses to Landlord.  Tenant agrees to
pay the cost of such certification and the investigation with respect thereto
and no adjustments in Tenant’s favor shall be made unless it is determined that
Landlord’s original statement was in error in Landlord’s favor by more than five
percent (5%).  Tenant waives the right to dispute any matter relating to the
calculation of Operating Expenses or Additional Rent under this Paragraph 3 if
any claim or dispute is not asserted in writing to Landlord within ninety (90)
days after delivery to Tenant of the original billing statement with respect
thereto.  Notwithstanding the foregoing, Tenant shall maintain strict
confidentiality of all of Landlord’s accounting records and shall not disclose
the same to any other person or entity except for Tenant’s professional advisory
representatives (such as Tenant’s employees, accountants, advisors, attorneys
and consultants) with a need to know such accounting information, who agree to
similarly maintain the confidentiality of such financial information.
 
(i)           Even though the Lease Term has expired and Tenant has vacated the
Premises, when the final determination is made of Tenant’s Proportionate Share
of Operating Expenses for the year in which this Lease terminates, Tenant shall
immediately pay any increase due over the estimated Operating Expenses paid, and
conversely, any overpayment made by Tenant shall be promptly refunded to Tenant
by Landlord, subject to offset for any amounts due to Landlord from Tenant under
this Lease.
 
 
9

--------------------------------------------------------------------------------

 
 
(j)           The Base Rent, Additional Rent, late fees, and other amounts
required to be paid by Tenant to Landlord hereunder are sometimes collectively
referred to as, and shall constitute, “Rent”.
 
4.
IMPROVEMENTS AND ALTERATIONS

 
(a)           Landlord shall deliver the Premises to Tenant, and Tenant agrees
to accept the Premises from Landlord in its existing “AS-IS”, “WHERE-IS” and
“WITH ALL FAULTS” condition, and Landlord shall have no obligation to refurbish
or otherwise improve the Premises throughout the Lease Term. Tenant may use the
personal property located in the Premises which is listed on Exhibit E attached
hereto during the Initial Term and the Extension Term. If Tenant extends the
Initial Term for the Extension Term and is not in default of this Lease
throughout the entire Lease Term, Tenant may, upon the expiration of the
Extension Term, remove the furniture and equipment from the Premises but not any
other items of personal property such as art work or vases. Tenant shall have no
liability for the condition of the furniture or equipment at the end of the
Lease Term.
 
(b)           Any alterations, additions, or improvements made by or on behalf
of Tenant to the Premises (“Alterations”) shall be subject to Landlord’s prior
written consent.  Landlord’s consent shall not be unreasonably withheld with
respect to proposed Alterations that (i) comply with all applicable laws,
ordinances, rules and regulations; (ii) are compatible with the Building and its
mechanical, electrical, HVAC and life safety systems; (iii) will not interfere
with the use and occupancy of any other portion of the Building by any other
tenant or their invitees; (iv) do not affect the structural portions of the
Building; and, (v) do not and will not, whether alone or taken together with
other improvements, require the construction of any other improvements or
alterations within the Building.  Tenant shall cause, at its sole cost and
expense, all Alterations to comply with insurance requirements and with Laws and
shall construct, at its sole cost and expense, any alteration or modification
required by Laws as a result of any Alterations.  All Alterations shall be
constructed at Tenant’s sole cost and expense, in a first class and good and
workmanlike manner by contractors reasonably acceptable to Landlord and only
good grades of materials shall be used.  All plans and specifications for any
Alterations shall be submitted to Landlord for its approval.  Landlord may
monitor construction of the Alterations and Tenant shall reimburse Landlord for
any costs incurred by Landlord in monitoring such construction.  Landlord’s
right to review plans and specifications and to monitor construction shall be
solely for its own benefit, and Landlord shall have no duty to see that such
plans and specifications or construction comply with applicable laws, codes,
rules and regulations.  Without limiting the other grounds upon which Landlord
may refuse to approve any contractor or subcontractor, Landlord may take into
account the desirability of maintaining harmonious labor relations at the
Project.  Landlord may also require that all life safety related work and all
mechanical, electrical, plumbing and roof related work be performed by
contractors designated by Landlord.  Landlord shall have the right, in its sole
discretion, to instruct Tenant to remove those improvements or Alterations from
the Premises which (i) were not approved in advance by Landlord, (ii) were not
built in conformance with the plans and specifications approved by Landlord, or
(iii) Landlord specified during its review of plans and specifications for
Alterations would need to be removed by Tenant upon the expiration of this
Lease.  Except as set forth in the preceding sentence, Tenant shall not be
obligated to remove such Alterations at the expiration of this Lease.  Landlord
shall not unreasonably withhold or delay its approval with respect to what
improvements or Alterations Landlord may require Tenant to remove at the
expiration of the Lease.  If upon the termination of this Lease Landlord
requires Tenant to remove any or all of such Alterations from the Premises, then
Tenant, at Tenant’s sole cost and expense, shall promptly remove such
Alterations and improvements and Tenant shall repair and restore the Premises to
its original condition as of the Commencement Date, reasonable wear and tear
excepted.  Any Alterations remaining in the Premises following the expiration of
the Lease Term or following the surrender of the Premises from Tenant to
Landlord, shall become the property of Landlord unless Landlord notifies Tenant
otherwise.  Tenant shall provide Landlord with the identities and mailing
addresses of all persons performing work or supplying materials, prior to
beginning such construction, and Landlord may post on and about the Premises
notices of non-responsibility pursuant to applicable law.  Tenant shall assure
payment for the completion of all work free and clear of liens and shall provide
certificates of insurance for worker’s compensation and other coverage in
amounts and from an insurance company reasonably satisfactory to Landlord
protecting Landlord against liability for bodily injury or property damage
during construction.  Upon completion of any Alterations and upon Landlord’s
reasonable request, Tenant shall deliver to Landlord sworn statements setting
forth the names of all contractors and subcontractors who did work on the
Alterations and final lien waivers from all such contractors and
subcontractors.  Additionally, upon completion of any Alteration, Tenant shall
provide Landlord, at Tenant’s expense, with a complete set of plans in
reproducible form and specifications reflecting the actual conditions of the
Alterations, together with a copy of such plans on diskette in the AutoCAD
format or such other format as may then be in common use for computer assisted
design purposes.  Tenant shall pay to Landlord, as additional rent, the
reasonable costs of Landlord’s engineers and other consultants (but not
Landlord’s on-site management personnel) for review of all plans, specifications
and working drawings for the Alterations and for the incorporation of such
Alterations in the Landlord’s master Building drawings, within ten (10) business
days after Tenant’s receipt of invoices either from Landlord or such consultants
together with (in any event) an administrative charge of ten percent (10%) of
the actual costs of such work.  In addition to such costs, Tenant shall pay to
Landlord, within ten (10) business days after completion of any Alterations, the
actual, reasonable costs incurred by Landlord for services rendered by
Landlord’s management personnel and engineers to coordinate and/or supervise any
of the Alterations to the extent such services are provided in excess of or
after the normal on-site hours of such engineers and management personnel.
 
 
10

--------------------------------------------------------------------------------

 
 
(c)           Tenant shall keep the Premises, the Building and the Project free
from any and all liens arising out of any Alterations, work performed, materials
furnished, or obligations incurred by or for Tenant.  In the event that Tenant
shall not, within ten (10) days following the imposition of any such lien, cause
the same to be released of record by payment or posting of a bond in a form and
issued by a surety acceptable to Landlord, Landlord shall have the right, but
not the obligation, to cause such lien to be released by such means as it shall
deem proper (including payment of or defense against the claim giving rise to
such lien); in such case, Tenant shall reimburse Landlord for all amounts so
paid by Landlord in connection therewith, together with all of Landlord’s costs
and expenses, with interest thereon at the Default Rate (defined below) and
Tenant shall indemnify and defend each and all of the Landlord Indemnitees
(defined below) against any damages, losses or costs arising out of any such
claim.  Tenant’s indemnification of Landlord contained in this Paragraph shall
survive the expiration or earlier termination of this Lease.  Such rights of
Landlord shall be in addition to all other remedies provided herein or by law.
 
(d)           NOTICE IS HEREBY GIVEN THAT LANDLORD SHALL NOT BE LIABLE FOR ANY
LABOR, SERVICES OR MATERIALS FURNISHED OR TO BE FURNISHED TO TENANT, OR TO
ANYONE HOLDING THE PREMISES THROUGH OR UNDER TENANT, AND THAT NO MECHANICS’ OR
OTHER LIENS FOR ANY SUCH LABOR, SERVICES OR MATERIALS SHALL ATTACH TO OR AFFECT
THE INTEREST OF LANDLORD IN THE PREMISES.
 
(e)           Nothing contained in this Lease shall be construed as a consent on
the part of Landlord to subject the estate of Landlord to liability under the
Construction Lien Law of the State of Florida, it being expressly understood
that the Landlord’s estate shall not be subject to such liability.  Tenant shall
strictly comply with the Construction Lien Law of the State of Florida as set
forth in Chapter 713, Florida Statutes.  Tenant agrees to obtain and deliver to
Landlord prior to the commencement of any work or Alterations or the delivery of
any materials, written and unconditional waivers of contractors’ liens with
respect to the Premises, the Building and the Project Common Areas for all work,
service or materials to be furnished at the request or for the benefit of Tenant
to the Premises, and any Notice of Commencement filed by Tenant shall contain,
in bold print, the first sentence of this Paragraph 4(e).  Such waivers shall be
signed by all architects, engineers, designers, contractors, subcontractors,
materialmen and laborers to become involved in such work.  Notwithstanding the
foregoing, Tenant at its expense shall cause any lien filed against the
Premises, the Building or the Common Areas of the Building or Project for work,
services or materials claimed to have been furnished to or for the benefit of
Tenant to be satisfied or transferred to bond within ten (10) days after
Tenant’s having received notice thereof.  In the event that Tenant fails to
satisfy or transfer to bond such claim of lien within said ten (10) day period,
Landlord may do so and thereafter charge Tenant as Additional Rent, all costs
incurred by Landlord in connection with the satisfaction or transfer of such
claim, including attorneys fees.  Further, Tenant agrees to indemnify, defend,
and save the Landlord harmless from and against any damage to and loss incurred
by Landlord as a result of any such contractor’s claim of lien.  If so requested
by Landlord, Tenant, at Tenant’s cost, shall execute a short form or memorandum
of this Lease, which may, in Landlord’s sole discretion be recorded in the
Public Records of the County in which the Premises is located for the purpose of
protecting Landlord’s estate from contractors’ Claims of Lien, as provided in
Chapter 713.10, Florida Statutes. In the event such short form or memorandum of
this Lease is executed, Tenant shall simultaneously execute and deliver to
Landlord an instrument in recordable form terminating Tenant’s interest in the
real property upon which the Premises are located, which instrument may be
recorded by Landlord at the expiration or earlier termination of the term of
this Lease.  The security deposit paid by Tenant may be used by Landlord for the
satisfaction or transfer of any Contractor’s Claim of Lien, as provided in this
Paragraph.  This Paragraph shall survive the termination of this Lease.
 
 
11

--------------------------------------------------------------------------------

 
 
5.
REPAIRS

 
(a)           Landlord’s obligation with respect to repair as part of Basic
Services shall be limited to (i) the structural portions of the Building, (ii)
the exterior walls of the Building, including, without limitation, glass and
glazing, (iii) the roof, (iv) mechanical, electrical, plumbing and life safety
systems [except for any lavatory, shower, toilet, wash basin and kitchen
facilities that serve Tenant exclusively and any supplemental heating and air
conditioning systems (including all plumbing connected to said facilities or
systems)], and (v) Common Areas.  Landlord shall not be deemed to have breached
any obligation with respect to the condition of any part of the Project unless
Tenant has given to Landlord written notice of any required repair and Landlord
has not made such repair within a reasonable time following the receipt by
Landlord of such notice.  The foregoing notwithstanding: (i) Landlord shall not
be required to repair damage to any of the foregoing to the extent caused by the
acts or omissions of Tenant or it agents, employees or contractors, except to
the extent covered by insurance carried by Landlord; and (ii) the obligations of
Landlord pertaining to damage or destruction by casualty shall be governed by
the provisions of Paragraph 9.  Landlord shall have the right but not the
obligation to undertake work of repair that Tenant is required to perform under
this Lease and that Tenant fails or refuses to perform in a timely and efficient
manner.  All costs incurred by Landlord in performing any such repair for the
account of Tenant shall be repaid by Tenant to Landlord upon demand, together
with an administration fee equal to fifteen percent (15%) of such costs.  Except
as expressly provided in Paragraph 9 of this Lease, there shall be no abatement
of Rent and no liability of Landlord by reason of any injury to or interference
with Tenant’s business arising from the making of any repairs, alterations or
improvements in or to any portion of the Premises, the Building or the
Project.  Tenant waives the right to make repairs at Landlord’s expense under
any law, statute or ordinance now or hereafter in effect.
 
(b)           Tenant, at its expense, (i) shall keep the Premises and all
fixtures contained therein in a safe, clean and neat condition, and (ii) shall
bear the cost of maintenance and repair, by contractors selected by Landlord, of
all facilities which are not expressly required to be maintained or repaired by
Landlord and which are located in the Premises, including, without limitation,
lavatory, shower, toilet, wash basin and kitchen facilities, and supplemental
heating and air conditioning systems (including all plumbing connected to said
facilities or systems installed by or on behalf of Tenant or existing in the
Premises at the time of Landlord’s delivery of the Premises to Tenant).  Tenant
shall make all repairs to the Premises not required to be made by Landlord under
subparagraph (a) above with replacements of any materials to be made by use of
materials of equal or better quality.  Tenant shall do all decorating,
remodeling, alteration and painting required by Tenant during the Lease
Term.  Tenant shall pay for the cost of any repairs to the Premises, the
Building or the Project made necessary by any negligence or willful misconduct
of Tenant or any of its assignees, subtenants, employees or their respective
agents, representatives, contractors, or other persons permitted in or invited
to the Premises or the Project by Tenant.  If Tenant fails to make such repairs
or replacements within fifteen (15) days after written notice from Landlord,
Landlord may at its option make such repairs or replacements, and Tenant shall
upon demand pay Landlord for the cost thereof, together with an administration
fee equal to fifteen percent (15%) of such costs.
 
(c)           Upon the expiration or earlier termination of this Lease, Tenant
shall surrender the Premises in a safe, clean and neat condition, normal wear
and tear excepted.  Except as otherwise set forth in Paragraph 4(b) of this
Lease, Tenant shall remove from the Premises all trade fixtures, furnishings and
other personal property of Tenant and all computer and phone cabling and wiring
installed by or on behalf of Tenant, shall repair all damage caused by such
removal, and shall restore the Premises to its original condition, reasonable
wear and tear excepted.  In addition to all other rights Landlord may have, in
the event Tenant does not so remove any such fixtures, furnishings or personal
property, Tenant shall be deemed to have abandoned the same, in which case
Landlord may store or dispose of the same at Tenant’s expense, appropriate the
same for itself, and/or sell the same in its discretion.
 
 
12

--------------------------------------------------------------------------------

 
 
6.
USE OF PREMISES

 
(a)           Tenant shall use the Premises only for general office uses and
shall not use the Premises or permit the Premises to be used for any other
purpose.  Landlord shall have the right to deny its consent to any change in the
permitted use of the Premises in its sole and absolute discretion.
 
(b)           Tenant shall not at any time use or occupy the Premises, or permit
any act or omission in or about the Premises in violation of any law, statute,
ordinance or any governmental rule, regulation or order (collectively, “Law” or
“Laws”) and Tenant shall, upon written notice from Landlord, discontinue any use
of the Premises which is declared by any governmental authority to be a
violation of Law.  If any Law shall, by reason of the nature of Tenant’s use or
occupancy of the Premises, impose any duty upon Tenant or Landlord with respect
to (i) modification or other maintenance of the Premises, the Building or the
Project, or (ii) the use, Alteration or occupancy thereof, Tenant shall comply
with such Law at Tenant’s sole cost and expense.  This Lease shall be subject to
and Tenant shall comply with all financing documents encumbering the Building or
the Project and all covenants, conditions and restrictions affecting the
Premises, the Building or the Project, including, but not limited to, Tenant’s
execution of any subordination agreements requested by a mortgagee (which for
purposes of this Lease includes any lender or grantee under a deed of trust) of
the Premises, the Building or the Project.
 
(c)           Tenant shall not at any time use or occupy the Premises in
violation of the certificates of occupancy issued for or restrictive covenants
pertaining to the Building or the Premises, and in the event that any
architectural control committee or department of the state or the city or county
in which the Project is located shall at any time contend or declare that the
Premises are used or occupied in violation of such certificate or certificates
of occupancy or restrictive covenants, Tenant shall, upon five (5) days’ notice
from Landlord or any such governmental agency, immediately discontinue such use
of the Premises (and otherwise remedy such violation).  The failure by Tenant to
discontinue such use shall be considered a default under this Lease and Landlord
shall have the right to exercise any and all rights and remedies provided herein
or by Law.  Any statement in this Lease of the nature of the business to be
conducted by Tenant in the Premises shall not be deemed or construed to
constitute a representation or guaranty by Landlord that such business is or
will continue to be lawful or permissible under any certificate of occupancy
issued for the Building or the Premises, or otherwise permitted by Law.
 
(d)           Tenant shall not do or permit to be done anything which may
invalidate or increase the cost of any fire, All Risk, Causes of Loss - Special
Form or other insurance policy covering the Building, the Project and/or
property located therein and shall comply with all rules, orders, regulations
and requirements of the appropriate fire codes and ordinances or any other
organization performing a similar function.  In addition to all other remedies
of Landlord, Landlord may require Tenant, promptly upon demand, to reimburse
Landlord for the full amount of any additional premiums charged for such policy
or policies by reason of Tenant’s failure to comply with the provisions of this
Paragraph 6.
 
(e)           Tenant shall not in any way interfere with the rights or quiet
enjoyment of other tenants or occupants of the Premises, the Building or the
Project.  Tenant shall not use or allow the Premises to be used for any
improper, immoral, unlawful or objectionable purpose, nor shall Tenant cause,
maintain, or permit any nuisance in, on or about the Premises, the Building or
the Project.  Tenant shall not place weight upon any portion of the Premises
exceeding the structural floor load (per square foot of area) which such area
was designated (and is permitted by Law) to carry or otherwise use any Building
system in excess of its capacity or in any other manner which may damage such
system or the Building.  Tenant shall not create within the Premises a working
environment with a density of greater than the lesser of (i) five (5) persons
per 1,000 square feet of Rentable Area, or (ii) the maximum density permitted by
Law.  Business machines and mechanical equipment shall be placed and maintained
by Tenant, at Tenant’s expense, in locations and in settings sufficient in
Landlord’s reasonable judgment to absorb and prevent vibration, noise and
annoyance.  Tenant shall not commit or suffer to be committed any waste in, on,
upon or about the Premises, the Building or the Project.
 
(f)           Tenant shall take all reasonable steps necessary to adequately
secure the Premises from unlawful intrusion, theft, fire and other hazards, and
shall keep and maintain any and all security devices in or on the Premises in
good working order, including, but not limited to, exterior door locks for the
Premises and smoke detectors and burglar alarms located within the Premises and
shall cooperate with Landlord and other tenants in the Project with respect to
access control and other safety matters.
 
 
13

--------------------------------------------------------------------------------

 
 
(g)           As used herein, the term “Hazardous Material” means any (a) oil or
any other petroleum-based substance, flammable substances, explosives,
radioactive materials, hazardous wastes or substances, toxic wastes or
substances or any other wastes, materials or pollutants which (i) pose a hazard
to the Project or to persons on or about the Project or (ii) cause the Project
to be in violation of any Laws; (b) asbestos in any form, urea formaldehyde foam
insulation, transformers or other equipment that contain dielectric fluid
containing levels of polychlorinated biphenyls, or radon gas; (c) chemical,
material or substance defined as or included in the definition of “hazardous
substances”, “hazardous wastes”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, or “toxic substances” or words of similar
import under any applicable local, state or federal law or under the regulations
adopted or publications promulgated pursuant thereto, including, but not limited
to, the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended, 42 U.S.C. §9601, et seq.; the Hazardous Materials
Transportation Act, as amended, 49 U.S.C. §1801, et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. §1251, et seq.; the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. §6901, et seq.; the Safe
Drinking Water Act, as amended, 42 U.S.C. §300, et seq.; the Toxic Substances
Control Act, as amended, 15 U.S.C. §2601, et seq.; the Federal Hazardous
Substances Control Act, as amended, 15 U.S.C. §1261, et seq.; and the
Occupational Safety and Health Act, as amended, 29 U.S.C. §651, et seq.;
Chapters 373, 376 and 403, Florida Statutes and the regulations promulgated
pursuant thereto; (d) other chemical, material or substance, exposure to which
is prohibited, limited or regulated by any governmental authority or may or
could pose a hazard to the health and safety of the occupants of the Project or
the owners and/or occupants of property adjacent to or surrounding the Project,
or any other Person coming upon the Project or adjacent property; and (e) other
chemicals, materials or substances which may or could pose a hazard to the
environment.  The term “Permitted Hazardous Materials” shall mean Hazardous
Materials which are contained in ordinary office supplies of a type and in
quantities typically used in the ordinary course of business within executive
offices of similar size in the comparable office buildings, but only if and to
the extent that such supplies are transported, stored and used in full
compliance with all applicable laws, ordinances, orders, rules and regulations
and otherwise in a safe and prudent manner.  Hazardous Materials which are
contained in ordinary office supplies but which are transported, stored and used
in a manner which is not in full compliance with all applicable laws,
ordinances, orders, rules and regulations or which is not in any respect safe
and prudent shall not be deemed to be “Permitted Hazardous Materials” for the
purposes of this Lease.
 
(i)           Tenant, its assignees, subtenants, and their respective agents,
servants, employees, representatives and contractors (collectively referred to
herein as “Tenant Affiliates”) shall not cause or permit any Hazardous Material
to be brought upon, kept or used in or about the Premises by Tenant or by Tenant
Affiliates without the prior written consent of Landlord (which may be granted,
conditioned or withheld in the sole discretion of Landlord), save and except
only for Permitted Hazardous Materials, which Tenant or Tenant Affiliates may
bring, store and use in reasonable quantities for their intended use in the
Premises, but only in full compliance with all applicable laws, ordinances,
orders, rules and regulations.  On or before the expiration or earlier
termination of this Lease, Tenant shall remove from the Premises all Hazardous
Materials (including, without limitation, Permitted Hazardous Materials),
regardless of whether such Hazardous Materials are present in concentrations
which require removal under applicable laws, except to the extent that such
Hazardous Materials were present in the Premises as of the Commencement Date and
were not brought onto the Premises by Tenant or Tenant Affiliates.
 
(ii)           Tenant agrees to indemnify, defend and hold Landlord and its
Affiliates (defined below) harmless for, from and against any and all claims,
actions, administrative proceedings (including informal proceedings), judgments,
damages, punitive damages, penalties, fines, costs, liabilities, interest or
losses, including reasonable attorneys’ fees and expenses, court costs,
consultant fees, and expert fees, together with all other costs and expenses of
any kind or nature that arise during or after the Lease Term directly or
indirectly from or in connection with the presence, suspected presence, or
release of any Hazardous Material in or into the air, soil, surface water or
groundwater at, on, about, under or within the Premises, or any portion thereof
caused by Tenant or Tenant Affiliates.
 
 
14

--------------------------------------------------------------------------------

 

(iii)           In the event any investigation or monitoring of site conditions
or any clean-up, containment, restoration, removal or other remedial work
(collectively, the “Remedial Work”) is required under any applicable federal,
state or local Law, by any judicial order, or by any governmental entity as the
result of operations or activities upon, or any use or occupancy of any portion
of the Premises by Tenant or Tenant Affiliates, Landlord shall perform or cause
to be performed the Remedial Work in compliance with such Law or order at
Tenant’s sole cost and expense.  All Remedial Work shall be performed by one or
more contractors, selected and approved by Landlord, and under the supervision
of a consulting engineer, selected by Tenant and approved in advance in writing
by Landlord.  All costs and expenses of such Remedial Work shall be paid by
Tenant, including, without limitation, the charges of such contractor(s), the
consulting engineer, and Landlord’s reasonable attorneys’ fees and costs
incurred in connection with monitoring or review of such Remedial Work.
 
(iv)           Each of the covenants and agreements of Tenant set forth in this
Paragraph 6(g) shall survive the expiration or earlier termination of this
Lease.
 
7.
UTILITIES AND SERVICES

 
(a)          Landlord shall furnish, or cause to be furnished to the Premises,
the utilities and services described in this Paragraph 7(a) (collectively the
“Basic Services”):
 
(i)           Cold water at those points of supply provided for general use of
other tenants in the Building;
 
(ii)          At such times as Landlord normally furnishes these services to
other tenants in the Building and if provided in the region, central heat and
air conditioning in season, at such temperatures and in such amounts as are
considered by Landlord to be standard or as may be permitted or controlled by
applicable laws, ordinances, rules and regulations;
 
(iii)         Routine maintenance, repairs, structural and exterior maintenance
(including, without limitation, exterior glass and glazing), painting and
electric lighting service for all Common Areas of the Project in the manner and
to the extent deemed by Landlord to be standard, subject to the limitation
contained in Paragraph 5(a) above;
 
(iv)         Janitorial service on a five (5) day week basis, excluding
holidays; provided, however, if Tenant’s floor covering or other improvements
require special treatment that has been requested by Tenant in writing, Tenant
shall pay the additional cleaning cost attributable thereto as additional rent
upon within fifteen (15) days following presentation of a statement therefor by
Landlord;
 
(v)           An electrical system to convey power delivered by public utility
providers selected by Landlord in amounts sufficient for normal office
operations as provided by Landlord in the Building but not to exceed the
standard wattage allowance for the Building per square foot of Rentable Area
during normal office hours (which includes an allowance for lighting of the
Premises at the maximum wattage per square foot of Rentable Area permitted under
applicable laws, ordinances, orders, rules and regulations), provided that no
single item of electrical equipment consumes more than 0.5 kilowatts at rated
capacity or requires a voltage other than 120 volts, single phase; and
 
(vi)         Public elevator service and a freight elevator serving the floors
on which the Premises are situated, during hours designated by Landlord.
 
(b)         Landlord shall provide to Tenant at Tenant’s sole cost and expense
(and subject to the limitations hereinafter set forth) the following extra
services (collectively the “Extra Services”):
 
(i)            Such extra cleaning and janitorial services requested by Tenant,
and agreed to by Landlord, for special improvements or Alterations;
 
(ii)           Subject to Paragraph 7(d) below, additional air conditioning and
ventilating capacity required by reason of any electrical, data processing or
other equipment or facilities or services required to support the same, in
excess of that typically provided by the Building;
 
(iii)         Maintaining and replacing lamps, bulbs, and ballasts;
 
 
15

--------------------------------------------------------------------------------

 

(iv)         Heating, ventilation, air conditioning or extra electrical service
provided by Landlord to Tenant (i) during hours other than Business Hours, (ii)
on Saturdays, Sundays, or Holidays, said heating, ventilation and air
conditioning or extra service to be furnished solely upon the prior written
request of Tenant given with such advance notice as Landlord may reasonably
require and Tenant shall pay to Landlord Landlord’s standard charge for overtime
HVAC on an hourly basis, currently $45.00 per hour (two (2) hour minimum); and
 
(v)          Any Basic Service in amounts determined by Landlord to exceed the
amounts required to be provided above, but only if Landlord elects to provide
such additional or excess service.  Tenant shall pay Landlord the cost of
providing such additional services (or an amount equal to Landlord’s reasonable
estimate of such cost, if the actual cost is not readily ascertainable) together
with an administration fee equal to fifteen percent (15%) of such cost, within
ten (10) days following presentation of an invoice therefore by Landlord to
Tenant.  The cost chargeable to Tenant for all extra services shall constitute
Additional Rent.
 
(c)          Tenant agrees to cooperate fully at all times with Landlord and to
comply with all regulations and requirements which Landlord may from time to
time prescribe for the use of the utilities and Basic Services described
herein.  Landlord shall not be liable to Tenant for the failure of any other
tenant, or its assignees, subtenants, employees, or their respective invitees,
licensees, agents or other representatives to comply with such regulations and
requirements.  The term “Business Hours” shall be deemed to be Monday through
Friday from 8:00 A.M. to 6:00 P.M., excepting Holidays.  The term “Holidays”
shall be deemed to mean and include New Year’s Day, Memorial Day, Independence
Day, Labor Day, Thanksgiving Day and Christmas Day.
 
(d)          If Tenant requires utilities or services in quantities greater than
or at times other than that generally furnished by Landlord as set forth above,
Tenant shall pay to Landlord, upon receipt of a written statement therefor,
Landlord’s charge for such use.  In the event that Tenant shall require
additional electric current, water or gas for use in the Premises and if, in
Landlord’s judgment, such excess requirements cannot be furnished unless
additional risers, conduits, feeders, switchboards and/or appurtenances are
installed in the Building, subject to the conditions stated below, Landlord
shall proceed to install the same at the sole cost of Tenant, payable upon
demand in advance.  The installation of such facilities shall be conditioned
upon Landlord’s consent, and a determination that the installation and use
thereof (i) shall be permitted by applicable Law and insurance regulations, (ii)
shall not cause permanent damage or injury to the Building or adversely affect
the value of the Building or the Project, and (iii) shall not cause or create a
dangerous or hazardous condition or interfere with or disturb other tenants in
the Building.  Subject to the foregoing, Landlord shall, upon reasonable prior
notice by Tenant, furnish to the Premises additional elevator, heating, air
conditioning and/or cleaning services upon such reasonable terms and conditions
as shall be determined by Landlord, including payment of Landlord’s charge
therefor.  In the case of any additional utilities or services to be provided
hereunder, Landlord may require a switch and metering system to be installed so
as to measure the amount of such additional utilities or services.  The cost of
installation, maintenance and repair thereof shall be paid by Tenant upon
demand.  Notwithstanding the foregoing, Landlord shall have the right to
contract with any utility provider it deems appropriate to provide utilities to
the Project.
 
(e)          Landlord shall not be liable for, and Tenant shall not be entitled
to, any damages, abatement or reduction of Rent, or other liability by reason of
any failure to furnish any services or utilities described herein for any reason
(other than Landlord’s sole negligence or willful misconduct), including,
without limitation, when caused by accident, breakage, water leakage, flooding,
repairs, Alterations or other improvements to the Project, strikes, lockouts or
other labor disturbances or labor disputes of any character, governmental
regulation, moratorium or other governmental action, inability to obtain
electricity, water or fuel, or any other cause beyond Landlord’s
control.  Landlord shall be entitled to cooperate with the energy conservation
efforts of governmental agencies or utility suppliers.  No such failure,
stoppage or interruption of any such utility or service shall be construed as an
eviction of Tenant, nor shall the same relieve Tenant from any obligation to
perform any covenant or agreement under this Lease.  In the event of any
failure, stoppage or interruption thereof, Landlord shall use reasonable efforts
to attempt to restore all services promptly.  No representation is made by
Landlord with respect to the adequacy or fitness of the Building’s ventilating,
air conditioning or other systems to maintain temperatures as may be required
for the operation of any computer, data processing or other special equipment of
Tenant.

 
16

--------------------------------------------------------------------------------

 
 
(f)           Landlord reserves the right from time to time to make reasonable
and nondiscriminatory modifications to the above standards for Basic Services
and Extra Services.
 
(g)           Except as is otherwise expressly provided in this Lease and except
for emergencies and closures during or in anticipation of natural disasters such
as hurricanes, the Building will be accessible to Tenant, its subtenants,
agents, servants, employees, contractors, invitees or licensees (collectively,
“Tenant’s Agents”) at all times during Business Hours, and Tenant and its
employees shall have access to the Premises twenty four (24) hours per day each
day of the year; Tenant’s Agents other than its employees shall have access to
the Building after Normal Business Hours only in accordance with the security
procedures adopted by Landlord from time to time for the Building and its
parking garage.


8.
NON-LIABILITY AND INDEMNIFICATION OF LANDLORD; INSURANCE

 
(a)           To the greatest extent permitted by Law, and except to the extent
caused by Landlord’s sole negligence or willful misconduct, Landlord and its
Affiliates shall not be liable for any injury, loss or damage suffered by Tenant
or to any person or property occurring or incurred in or about the Premises, the
Building or the Project from any cause.  Without limiting the foregoing, neither
Landlord nor any of its partners, officers, trustees, affiliates, directors,
employees, contractors, agents or representatives (collectively, “Affiliates”)
shall be liable for and there shall be no abatement of Rent (except in the event
of a casualty loss or a condemnation as set forth in Paragraph 9 and
Paragraph 10 of this Lease) for (i) any damage to Tenant’s property stored with
or entrusted to Affiliates of Landlord, (ii) loss of or damage to any property
by theft or any other wrongful or illegal act, or (iii) any injury or damage to
persons or property resulting from fire, explosion, falling plaster, steam, gas,
electricity, water or rain which may leak from any part of the Building or the
Project or from the pipes, appliances, appurtenances or plumbing works therein
or from the roof, street or sub-surface or from any other place or resulting
from dampness or any other cause whatsoever or from the acts or omissions of
other tenants, occupants or other visitors to the Building or the Project or
from any other cause whatsoever, (iv) any diminution or shutting off of light,
air or view by any structure which may be erected on lands adjacent to the
Building, whether within or outside of the Project, or (v) any latent or other
defect in the Premises, the Building or the Project.  Tenant shall give prompt
notice to Landlord in the event of (i) the occurrence of a fire or accident in
the Premises or in the Building, or (ii) the discovery of a defect therein or in
the fixtures or equipment thereof.  This Paragraph 8(a) shall survive the
expiration or earlier termination of this Lease.
 
(b)           To the greatest extent permitted by Law, Tenant hereby agrees to
indemnify, protect, defend and hold harmless Landlord and its designated
property management company, and their respective partners, members, affiliates
and subsidiaries, and all of their respective officers, trustees, directors,
shareholders, employees, servants, partners, representatives, insurers and
agents (collectively, “Landlord Indemnitees”) for, from and against all
liabilities, claims, fines, penalties, costs, damages or injuries to persons,
damages to property, losses, liens, causes of action, suits, judgments and
expenses (including court costs, attorneys’ fees, expert witness fees and costs
of investigation), of any nature, kind or description of any person or entity,
directly or indirectly arising out of, caused by, or resulting from (in whole or
part) (1) Tenant’s construction of, or use, occupancy or enjoyment of, the
Premises, (2) any activity, work or other things done, permitted or suffered by
Tenant and its agents and employees in or about the Premises, (3) any breach or
default in the performance of any of Tenant’s obligations under this Lease, (4)
any act, omission, negligence or willful misconduct of Tenant or any of its
agents, contractors, employees, business invitees or licensees, or (5) any
damage to Tenant’s property, or the property of Tenant’s agents, employees,
contractors, business invitees or licensees, located in or about the Premises
(collectively, “Liabilities”).  This Paragraph 8(b) shall survive the expiration
or earlier termination of this Lease.
 
(c)           Tenant shall promptly advise Landlord in writing of any action,
administrative or legal proceeding or investigation as to which this
indemnification may apply, and Tenant, at Tenant’s expense, shall assume on
behalf of each and every Landlord Indemnitee and conduct with due diligence and
in good faith the defense thereof with counsel reasonably satisfactory to
Landlord; provided, however, that any Landlord Indemnitee shall have the right,
at its option, to be represented therein by advisory counsel of its own
selection and at its own expense.  In the event of failure by Tenant to fully
perform in accordance with this Paragraph, Landlord, at its option, and without
relieving Tenant of its obligations hereunder, may so perform, but all costs and
expenses so incurred by Landlord in that event shall be reimbursed by Tenant to
Landlord, together with interest on the same from the date any such expense was
paid by Landlord until reimbursed by Tenant, at the rate of interest provided to
be paid on judgments, by the law of the jurisdiction to which the interpretation
of this Lease is subject.  The indemnification provided in Paragraph 8(b) shall
not be limited to damages, compensation or benefits payable under insurance
policies, workers’ compensation acts, disability benefit acts or other
employees’ benefit acts.
 
 
17

--------------------------------------------------------------------------------

 
 
(d)         Insurance.
 
(i)           Tenant at all times during the Lease Term shall, at its own
expense, keep in full force and effect (A) commercial general liability
insurance providing coverage against bodily injury and disease, including death
resulting therefrom and property damage to a combined single limit of $1,000,000
to one or more than one person as the result of any one accident or occurrence,
which shall include provision for contractual liability coverage insuring Tenant
for the performance of its indemnity obligations set forth in this Paragraph 8
and in Paragraph 6(g)(ii) of this Lease, with an Excess Limits (Umbrella) Policy
in the amount of $5,000,000, (B) worker’s compensation insurance to the
statutory limit, if any, and employer’s liability insurance to the limit of
$500,000 per occurrence, and (C) All Risk or Causes of Loss - Special Form
property insurance, including fire and extended coverage, sprinkler leakage
(including earthquake, sprinkler leakage), vandalism, malicious mischief, wind
and/or hurricane coverage, and earthquake and flood coverage, covering full
replacement value of all of Tenant’s personal property, trade fixtures and
improvements in the Premises.  Landlord and its designated property management
firm shall be named an additional insured on each of said policies (excluding
the worker’s compensation policy) and said policies shall be issued by an
insurance company or companies authorized to do business in the State and which
have policyholder ratings not lower than “A-” and financial ratings not lower
than “VII” in Best’s Insurance Guide (latest edition in effect as of the
Effective Date and subsequently in effect as of the date of renewal of the
required policies).  EACH OF SAID POLICIES SHALL ALSO INCLUDE A WAIVER OF
SUBROGATION PROVISION OR ENDORSEMENT IN FAVOR OF LANDLORD, AND AN ENDORSEMENT
PROVIDING THAT LANDLORD SHALL RECEIVE THIRTY (30) DAYS PRIOR WRITTEN NOTICE OF
ANY CANCELLATION OF, NONRENEWAL OF, REDUCTION OF COVERAGE OR MATERIAL CHANGE IN
COVERAGE ON SAID POLICIES.  Tenant hereby waives its right of recovery against
any Landlord Indemnitee of any amounts paid by Tenant or on Tenant’s behalf to
satisfy applicable worker’s compensation laws.  The policies or duly executed
certificates showing the material terms for the same, together with satisfactory
evidence of the payment of the premiums therefor, shall be deposited with
Landlord on the date Tenant first occupies the Premises and upon renewals of
such policies not less than fifteen (15) days prior to the expiration of the
term of such coverage.  If certificates are supplied rather than the policies
themselves, Tenant shall allow Landlord, at all reasonable times, to inspect the
policies of insurance required herein.
 
(ii)           It is expressly understood and agreed that the coverages required
represent Landlord’s minimum requirements and such are not to be construed to
void or limit Tenant’s obligations contained in this Lease, including without
limitation Tenant’s indemnity obligations hereunder.  Neither shall (A) the
insolvency, bankruptcy or failure of any insurance company carrying Tenant,
(B) the failure of any insurance company to pay claims occurring nor (C) any
exclusion from or insufficiency of coverage be held to affect, negate or waive
any of Tenant’s indemnity obligations under this Paragraph 8 and
Paragraph 6(g)(ii) or any other provision of this Lease.  With respect to
insurance coverages, except worker’s compensation, maintained hereunder by
Tenant and insurance coverages separately obtained by Landlord, all insurance
coverages afforded by policies of insurance maintained by Tenant shall be
primary insurance as such coverages apply to Landlord, and such insurance
coverages separately maintained by Landlord shall be excess, and Tenant shall
have its insurance policies so endorsed.  The amount of liability insurance
under insurance policies maintained by Tenant shall not be reduced by the
existence of insurance coverage under policies separately maintained by
Landlord.  Tenant shall be solely responsible for any premiums, assessments,
penalties, deductible assumptions, retentions, audits, retrospective adjustments
or any other kind of payment due under its policies.  Tenant shall increase the
amounts of insurance or the insurance coverages as Landlord may reasonably
request from time to time, but not in excess of the requirements of prudent
landlords or lenders for similar tenants occupying similar premises in the Boca
Raton, Florida metropolitan area.

 
18

--------------------------------------------------------------------------------

 
 
(iii)           Tenant’s occupancy of the Premises without delivering the
certificates of insurance shall not constitute a waiver of Tenant’s obligations
to provide the required coverages.  If Tenant provides to Landlord a certificate
that does not evidence the coverages required herein, or that is faulty in any
respect, such shall not constitute a waiver of Tenant’s obligations to provide
the proper insurance
 
(iv)           Throughout the Lease Term, Landlord agrees to maintain (i) fire
and extended coverage insurance, and, at Landlord’s option, earthquake damage
coverage, terrorism coverage, wind and hurricane coverage, and such additional
property insurance coverage as Landlord deems appropriate, on the insurable
portions of Building and the remainder of the Project in an amount not less than
the fair replacement value thereof, subject to reasonable deductibles
(ii) boiler and machinery insurance amounts and with deductibles that would be
considered standard for similar class office building in the metropolitan area
in which the Premises is located, and (iii) commercial general liability
insurance with a combined single limit coverage of at least $1,000,000.00 per
occurrence.  All such insurance shall be obtained from insurers Landlord
reasonably believes to be financially responsible in light of the risks being
insured.  The premiums for any such insurance shall be a part of Operating
Expenses.
 
(e)          Mutual Waivers of Recovery.  Landlord, Tenant, and all parties
claiming under them, each mutually release and discharge each other from
responsibility for that portion of any loss or damage paid or reimbursed by an
insurer of Landlord or Tenant under any fire, extended coverage or other
property insurance policy maintained by Tenant with respect to its Premises or
by Landlord with respect to the Building or the Project (or which would have
been paid had the insurance required to be maintained hereunder been in full
force and effect), no matter how caused, including negligence, and each waives
any right of recovery from the other including, but not limited to, claims for
contribution or indemnity, which might otherwise exist on account thereof.  Any
fire, extended coverage or property insurance policy maintained by Tenant with
respect to the Premises, or Landlord with respect to the Building or the
Project, shall contain, in the case of Tenant’s policies, a waiver of
subrogation provision or endorsement in favor of Landlord, and in the case of
Landlord’s policies, a waiver of subrogation provision or endorsement in favor
of Tenant, or, in the event that such insurers cannot or shall not include or
attach such waiver of subrogation provision or endorsement, Tenant and Landlord
shall obtain the approval and consent of their respective insurers, in writing,
to the terms of this Lease.  Tenant agrees to indemnify, protect, defend and
hold harmless each and all of the Landlord Indemnitees from and against any
claim, suit or cause of action asserted or brought by Tenant’s insurers for, on
behalf of, or in the name of Tenant, including, but not limited to, claims for
contribution, indemnity or subrogation, brought in contravention of this
paragraph.  The mutual releases, discharges and waivers contained in this
provision shall apply EVEN IF THE LOSS OR DAMAGE TO WHICH THIS PROVISION APPLIES
IS CAUSED SOLELY OR IN PART BY THE NEGLIGENCE OF LANDLORD OR TENANT.
 
(f)           Business Interruption.  Landlord shall not be responsible for, and
Tenant releases and discharges Landlord and its Affiliates from, and Tenant
further waives any right of recovery from Landlord and its Affiliates for, any
loss for or from business interruption or loss of use of the Premises suffered
by Tenant in connection with Tenant’s use or occupancy of the Premises, UNLESS
SUCH LOSS IS CAUSED SOLELY OR IN PART BY THE GROSS NEGLIGENCE OR WILFULL
MISCONDUCT OF LANDLORD OR ITS AFFILIATES.
 
(g)         Adjustment of Claims.  Tenant shall cooperate with Landlord and
Landlord’s insurers in the adjustment of any insurance claim pertaining to the
Building or the Project or Landlord’s use thereof.
 
(h)         Increase in Landlord’s Insurance Costs.  Tenant agrees to pay to
Landlord any increase in premiums for Landlord’s insurance policies resulting
from Tenant’s use or occupancy of the Premises.
 
(i)          Failure to Maintain Insurance.  Any failure of Tenant to obtain and
maintain the insurance policies and coverages required hereunder or failure by
Tenant to meet any of the insurance requirements of this Lease shall constitute
an event of default hereunder, and such failure shall entitle Landlord to
pursue, exercise or obtain any of the remedies provided for in Paragraph 12(b),
and Tenant shall be solely responsible for any loss suffered by Landlord as a
result of such failure.  In the event of failure by Tenant to maintain the
insurance policies and coverages required by this Lease or to meet any of the
insurance requirements of this Lease, Landlord, at its option, and without
relieving Tenant of its obligations hereunder, may obtain said insurance
policies and coverages or perform any other insurance obligation of Tenant, but
all costs and expenses incurred by Landlord in obtaining such insurance or
performing Tenant’s insurance obligations shall be reimbursed by Tenant to
Landlord, together with interest on same from the date any such cost or expense
was paid by Landlord until reimbursed by Tenant, at the rate of interest
provided to be paid on judgments, by the law of the jurisdiction to which the
interpretation of this Lease is subject.
 
 
19

--------------------------------------------------------------------------------

 
 
9.
FIRE OR CASUALTY

 
(a)          Subject to the provisions of this Paragraph 9, in the event the
Premises, or access thereto, is wholly or partially destroyed by fire or other
casualty, Landlord shall (to the extent permitted by Law and covenants,
conditions and restrictions then applicable to the Project) rebuild, repair or
restore the Premises and access thereto to substantially the same condition as
existing immediately prior to such destruction (excluding Tenant’s Alterations,
trade fixtures, equipment and personal property, which Tenant shall be required
to restore) and this Lease shall continue in full force and
effect.  Notwithstanding the foregoing, (i) Landlord’s obligation to rebuild,
repair or restore the Premises shall not apply to any personal property,
above-standard tenant improvements or other items installed or contained in the
Premises, and (ii) Landlord shall have no obligation whatsoever to rebuild,
repair or restore the Premises with respect to any damage or destruction
occurring during the last twelve (12) months of the term of this Lease or any
extension of the term.
 
(b)         Landlord may elect to terminate this Lease in any of the following
cases of damage or destruction to the Premises, the Building or the
Project:  (i) where the cost of rebuilding, repairing and restoring
(collectively, “Restoration”) of the Building or the Project, would, regardless
of the lack of damage to the Premises or access thereto, in the reasonable
opinion of Landlord, exceed twenty percent (20%) of the then replacement cost of
the Building; (ii) where, in the case of any damage or destruction to any
portion of the Building or the Project by uninsured casualty, the cost of
Restoration of the Building or the Project, in the reasonable opinion of
Landlord, exceeds $500,000; or (iii) where, in the case of any damage or
destruction to the Premises or access thereto by uninsured casualty, the cost of
Restoration of the Premises or access thereto, in the reasonable opinion of
Landlord, exceeds twenty percent (20%) of the replacement cost of the Premises;
or (iv) if Landlord has not obtained appropriate zoning approvals for
reconstruction of the Project, Building or Premises.  Any such termination shall
be made by thirty (30) days’ prior written notice to Tenant given within one
hundred twenty (120) days of the date of such damage or destruction.  If this
Lease is not terminated by Landlord and as the result of any damage or
destruction, the Premises, or a portion thereof, are rendered untenantable, the
Base Rent shall abate reasonably during the period of Restoration (based upon
the extent to which such damage and Restoration materially interfere with
Tenant’s business in the Premises).  This Lease shall be considered an express
agreement governing any case of damage to or destruction of the Premises, the
Building or the Project.  This Lease sets forth the terms and conditions upon
which this Lease may terminate in the event of any damage or destruction.
 
10.
EMINENT DOMAIN

 
In the event the whole of the Premises, the Building or the Project shall be
taken under the power of eminent domain, or sold to prevent the exercise thereof
(collectively, a “Taking”), this Lease shall automatically terminate as of the
date of such Taking.  In the event a Taking of a portion of the Project, the
Building or the Premises shall, in the reasonable opinion of Landlord,
substantially interfere with Landlord’s operation thereof, Landlord may
terminate this Lease upon thirty (30) days’ written notice to Tenant given at
any time within sixty (60) days following the date of such Taking.  For purposes
of this Lease, the date of Taking shall be the earlier of the date of transfer
of title resulting from such Taking or the date of transfer of possession
resulting from such Taking.  In the event that a portion of the Premises is so
taken and this Lease is not terminated, Landlord shall, to the extent of
proceeds paid to Landlord as a result of the Taking, with reasonable diligence,
use commercially reasonable efforts to proceed to restore (to the extent
permitted by Law and covenants, conditions and restrictions then applicable to
the Project) the Premises (other than Tenant’s personal property and fixtures,
and above-standard tenant improvements) to a complete, functioning unit.  In
such case, the Base Rent shall be reduced proportionately based on the portion
of the Premises so taken.  If all or any portion of the Premises is the subject
of a temporary Taking, this Lease shall remain in full force and effect and
Tenant shall continue to perform each of its obligations under this Lease; in
such case, Tenant shall be entitled to receive the entire award allocable to the
temporary Taking of the Premises.  Except as provided herein, Tenant shall not
assert any claim against Landlord or the condemning authority for, and hereby
assigns to Landlord, any compensation in connection with any such Taking, and
Landlord shall be entitled to receive the entire amount of any award therefor,
without deduction for any estate or interest of Tenant.  Nothing contained in
this Paragraph 10 shall be deemed to give Landlord any interest in, or prevent
Tenant from seeking any award against the condemning authority for the Taking of
personal property, fixtures, above standard tenant improvements of Tenant or for
relocation or moving expenses recoverable by Tenant from the condemning
authority.  This Paragraph 10 shall be Tenant’s sole and exclusive remedy in the
event of a Taking.  This Lease sets forth the terms and conditions upon which
this Lease may terminate in the event of a Taking.
 
 
20

--------------------------------------------------------------------------------

 
 
11.
ASSIGNMENT AND SUBLETTING

 
(a)         Tenant shall not directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, assign, sublet, mortgage or
otherwise encumber all or any portion of its interest in this Lease or in the
Premises or grant any license for any person other than Tenant or its employees
to use or occupy the Premises or any part thereof without obtaining the prior
written consent of Landlord, which consent shall not be unreasonably
withheld.  Any such attempted assignment, subletting, license, mortgage, other
encumbrance or other use or occupancy without the consent of Landlord shall, at
Landlord’s option, be null and void and of no effect.  Any mortgage or
encumbrance of all or any portion of Tenant’s interest in this Lease or in the
Premises and any grant of a license for any person other than Tenant or its
employees to use or occupy the Premises or any part thereof shall be deemed to
be an “assignment” of this Lease.  In addition, as used in this Paragraph 11,
the term “Tenant” shall also mean any entity that has guaranteed Tenant’s
obligations under this Lease, and the restrictions applicable to Tenant
contained herein shall also be applicable to such guarantor.
 
(b)         No assignment or subletting shall relieve Tenant of its obligation
to pay the Rent and to perform all of the other obligations to be performed by
Tenant hereunder.  The acceptance of Rent by Landlord from any other person
shall not be deemed to be a waiver by Landlord of any provision of this Lease or
to be a consent to any subletting or assignment.  Consent by Landlord to one
subletting or assignment shall not be deemed to constitute a consent to any
other or subsequent attempted subletting or assignment.  If Tenant desires at
any time to assign this Lease or to sublet the Premises or any portion thereof,
it shall first notify Landlord of its desire to do so and shall submit in
writing to Landlord all pertinent information relating to the proposed assignee
or sublessee, all pertinent information relating to the proposed assignment or
sublease, and all such financial information as Landlord may reasonably request
concerning the Tenant and proposed assignee or subtenant.  Any assignment or
sublease shall be expressly subject to the terms and conditions of this Lease.
 
(c)          At any time within thirty (30) days after Landlord’s receipt of the
information specified in subparagraph (b) above, Landlord may by written notice
to Tenant elect to terminate this Lease as to the portion of the Premises so
proposed to be subleased or assigned (which may include all of the Premises),
with a proportionate abatement in the Rent payable hereunder.
 
(d)         Tenant acknowledges that it shall be reasonable for Landlord to
withhold its consent to a proposed assignment or sublease in any of the
following instances:
 
(i)            The assignee or sublessee (or any affiliate of the assignee or
sublessee) is not, in Landlord’s reasonable opinion, sufficiently creditworthy
to perform the obligations such assignee or sublessee will have under this
Lease;
 
(ii)            The intended use of the Premises by the assignee or sublessee is
not for general office use;
 
(iii)           The intended use of the Premises by the assignee or sublessee
would materially increase the pedestrian or vehicular traffic to the Premises or
the Building;
 
(iv)          Occupancy of the Premises by the assignee or sublessee would, in
the good faith judgment of Landlord, violate any agreement binding upon
Landlord, the Building or the Project with regard to the identity of tenants,
usage in the Building, or similar matters;
 
 
21

--------------------------------------------------------------------------------

 
 
(v)           The assignee or sublessee (or any affiliate of the assignee or
sublessee) is then negotiating with Landlord or has negotiated with Landlord
within the previous six (6) months, or is a current tenant or subtenant within
the Building or Project;
 
(vi)          The identity or business reputation of the assignee or sublessee
will, in the good faith judgment of Landlord, tend to damage the goodwill or
reputation of the Building or Project;
 
(vii)         the proposed sublease would result in more than two subleases of
portions of the Premises being in effect at any one time during the Lease Term;
or
 
(viii)        In the case of a sublease, the subtenant has not acknowledged that
the Lease controls over any inconsistent provision in the sublease.
 
(e)          The foregoing criteria shall not exclude any other reasonable basis
for Landlord to refuse its consent to such assignment or
sublease.  Notwithstanding any contrary provision of this Lease, if Tenant or
any proposed assignee or sublessee claims that Landlord has unreasonably
withheld its consent to a proposed assignment or sublease or otherwise has
breached its obligations under this Paragraph 11, their sole remedy shall be to
seek a declaratory judgment and/or injunctive relief without any monetary
damages, and, with respect thereto, Tenant, on behalf of itself and, to the
extent permitted by law, such proposed assignee/sublessee, hereby waives all
other remedies against Landlord, including, without limitation, the right to
seek monetary damages or to terminate this Lease.
 
(f)           If any Tenant is a corporation, partnership or other entity that
is not publicly traded on a recognized national stock exchange, any transaction
or series of related or unrelated transactions (including, without limitation,
any dissolution, merger, consolidation or other reorganization, any withdrawal
or admission of a partner or change in a partner’s interest, or any issuance,
sale, gift, transfer or redemption of any capital stock of or ownership interest
in such entity, whether voluntary, involuntary or by operation of law, or any
combination of any of the foregoing transactions) resulting in the transfer of
control of such Tenant, shall be deemed to be an assignment of this Lease
subject to the provisions of this Paragraph 11.  The term “control” as used in
this Paragraph 11(f) means the power to directly or indirectly direct or cause
the direction of the management or policies of Tenant.  Any transfer of control
of a subtenant which is a corporation or other entity shall be deemed an
assignment of any sublease.  Notwithstanding anything to the contrary in this
Paragraph 11(e), if the original Tenant under this Lease is a corporation,
partnership or other entity, a change or series of changes in ownership of stock
or other ownership interests which would result in direct or indirect change in
ownership of less than fifty percent (50%) of the outstanding stock of or other
ownership interests in such Tenant as of the date of the execution and delivery
of this Lease shall not be considered a change of control.
 
(g)         Notwithstanding any assignment or subletting, Tenant and any
guarantor or surety of Tenant’s obligations under this Lease shall at all times
during the Initial Term and any subsequent renewals or extensions remain fully
responsible and liable for the payment of the rent and for compliance with all
of Tenant’s other obligations under this Lease.  In the event that the Rent due
and payable by a sublessee or assignee (or a combination of the rental payable
under such sublease or assignment, plus any bonus or other consideration
therefor or incident thereto) exceeds the Rent payable under this Lease, then
Tenant shall be bound and obligated to pay Landlord, as additional rent
hereunder, one-half of all such excess Rent and other excess consideration
within ten (10) days following receipt thereof by Tenant.
 
(h)         If this Lease is assigned or if the Premises is subleased (whether
in whole or in part), or in the event of the mortgage or pledge of Tenant’s
leasehold interest, or grant of any concession or license within the Premises,
or if the Premises are occupied in whole or in part by anyone other than Tenant,
then upon a default by Tenant hereunder Landlord may collect Rent from the
assignee, sublessee, mortgagee, pledgee, concessionee or licensee or other
occupant and, except to the extent set forth in the preceding paragraph, apply
the amount collected to the next Rent payable hereunder; and all such Rent
collected by Tenant shall be held in deposit for Landlord and immediately
forwarded to Landlord.  No such transaction or collection of Rent or application
thereof by Landlord, however, shall be deemed a waiver of these provisions or a
release of Tenant from the further performance by Tenant of its covenants,
duties, or obligations hereunder.
 
 
22

--------------------------------------------------------------------------------

 
 
(i)           If Tenant effects an assignment or sublease or requests the
consent of Landlord to any proposed assignment or sublease, then Tenant shall,
upon demand, pay Landlord a non-refundable administrative fee of One Thousand
Dollars ($1,000.00), plus any reasonable attorneys’ and paralegal fees and costs
incurred by Landlord in connection with such assignment or sublease or request
for consent.  Acceptance of the One Thousand Dollar ($1,000.00) administrative
fee and/or reimbursement of Landlord’s attorneys’ and paralegal fees shall in no
event obligate Landlord to consent to any proposed assignment or sublease.
 
(j)           Notwithstanding any provision of this Lease to the contrary, in
the event this Lease is assigned to any person or entity pursuant to the
provisions of the Bankruptcy Code, any and all monies or other consideration
payable or otherwise to be delivered in connection with such assignment shall be
paid or delivered to Landlord, shall be and remain the exclusive property of
Landlord and shall not constitute the property of Tenant or Tenant’s estate
within the meaning of the Bankruptcy Code.  All such money and other
consideration not paid or delivered to Landlord shall be held in trust for the
benefit of Landlord and shall be promptly paid or delivered to Landlord.
 
(k)         The joint and several liability of the Tenant named herein and any
immediate and remote successor-in-interest of Tenant (by assignment or
otherwise), and the due performance of the obligations of this Lease on Tenant’s
part to be performed or observed, shall not in any way be discharged, released
or impaired by any (a) agreement that modifies any of the rights or obligations
of the parties under this Lease, (b) stipulation that extends the time within
which an obligation under this Lease is to be performed, (c) waiver of the
performance of an obligation required under this Lease, or (d) failure to
enforce any of the obligations set forth in this Lease.
 
(l)           If Tenant is any form of partnership, a withdrawal or change,
voluntary, involuntary or by operation of law of any partner, or the dissolution
of the partnership, shall be deemed a voluntary assignment.  If Tenant consists
of more than one (1) person, a purported assignment, voluntary or involuntary or
by operation of law from one (1) person to the other shall be deemed a voluntary
assignment.  If Tenant is a corporation or limited liability entity, any
dissolution, merger, consolidation or other reorganization of Tenant, or sale or
other transfer of a controlling percentage of the ownership interest of Tenant,
or the sale of at least twenty-five percent (25%) of the value of the assets of
Tenant shall be deemed a voluntary assignment.
 
12.
DEFAULT

 
(a)         Events of Default.  The occurrence of any one or more of the
following events shall constitute an “event of default” or “default” (herein so
called) under this Lease by Tenant:  (i) Tenant shall fail to pay Rent or any
other rental or sums payable by Tenant hereunder within five (5) days after
Landlord notifies Tenant of such nonpayment; provided, however, Landlord shall
only be obligated to provide such written notice to Tenant one (1) time within
any calendar year and in the event Tenant fails to timely pay Rent or any other
sums for a second time during any calendar year, then Tenant shall be in default
for such late payment and Landlord shall have no obligation or duty to provide
notice of such non-payment to Tenant prior to declaring an event of default
under this Lease; (ii) the failure by Tenant to observe or perform any of the
express or implied covenants or provisions of this Lease to be observed or
performed by Tenant, other than monetary failures as specified in
Paragraph 12(a)(i) above, where such failure shall continue for a period of ten
(10) days after written notice thereof from Landlord to Tenant; provided,
however, that if the nature of Tenant’s default is such that more than ten (10)
days are reasonably required for its cure, then Tenant shall not be deemed to be
in default if Tenant shall commence such cure within said ten (10) day period
and thereafter diligently prosecute such cure to completion, which completion
shall occur not later than sixty (60) days from the date of such notice from
Landlord; (iii) the making by Tenant or any guarantor hereof of any general
assignment for the benefit of creditors, (iv) the filing by or against Tenant or
any guarantor hereof of a petition to have Tenant or any guarantor hereof
adjudged a bankrupt or a petition for reorganization or arrangement under any
law relating to bankruptcy (unless, in the case of a petition filed against
Tenant or any guarantor hereof, the same is dismissed within sixty (60) days),
(v) the appointment of a trustee or receiver to take possession of substantially
all of Tenant’s assets located at the Premises or of Tenant’s interest in this
Lease or of substantially all of guarantor’s assets, where possession is not
restored to Tenant or guarantor within sixty (60) days, (vi) the attachment,
execution or other judicial seizure of substantially all of Tenant’s assets
located at the Premises or of substantially all of guarantor’s assets or of
Tenant’s interest in this Lease where such seizure is not discharged within
sixty (60) days; (vii) any material representation or warranty made by Tenant or
guarantor in this Lease or any other document delivered in connection with the
execution and delivery of this Lease or pursuant to this Lease proves to be
incorrect in any material respect; (viii) Tenant or guarantor shall be
liquidated or dissolved or shall begin proceedings towards its liquidation or
dissolution; or (ix) the vacation or abandonment of the Premises by Tenant in
excess of five (5) business days.
 
 
23

--------------------------------------------------------------------------------

 
 
(b)         Landlord’s Remedies; Termination.  In the event of any event of
default by Tenant, in addition to any other remedies available to Landlord under
this Lease, at law or in equity, Landlord may at its option pursue any one or
more of the following remedies, without any notice or demand to the extent
permitted by Law:
 
(i)            commence dispossessory proceedings with or without the
termination of this Lease.  Tenant shall remain liable for the payment of all
Rent accruing after any writ of possession as to the Premises is issued to
Landlord;
 
(ii)           terminate Tenant’s right to possession without terminating this
Lease.  Upon any such termination of Tenant’s right to possession only without
termination of the Lease, Landlord may, at Landlord’s option, enter into the
Premises, remove Tenant’s signs and other evidences of tenancy, and take and
hold possession thereof as provided below, without such entry and possession
terminating the Lease or releasing Tenant, in whole or in part, from any
obligation, including Tenant’s obligation to pay Rent including any amounts
treated as Additional Rent, hereunder for the full Lease Term.  In any such
case, Tenant shall pay forthwith to Landlord, if and when Landlord so elects, a
sum equal to the discounted then present value of the Rent (using a discount
rate equal to the discount rate of the Federal Reserve Bank of Atlanta at the
time of the calculation plus one percent (1%) (the “Discount Rate”)), including
any amounts treated as Additional Rent hereunder (calculated for this purpose
only in an amount equal to the Additional Rent payable during the calendar year
most recently ended prior to the occurrence of such event of default), and other
sums provided herein to be paid by Tenant for the remainder of the stated Lease
Term hereof, discounted to present value using the Discount Rate.  The payment
of the foregoing amounts shall not constitute payment of Rent in advance for the
remainder of the Lease Term.  Instead, such sum shall be paid as agreed
liquidated damages and not as a penalty; the parties agree that it is difficult
or impossible to calculate the damages which Landlord will suffer as a result of
Tenant’s default, and this provision is intended to provide a reasonable
estimate of such damages.  If Landlord pursues the remedy described in this
subparagraph (ii), Tenant waives any right to assert that Landlord’s actual
damages are less than the amount calculated under this subparagraph (ii), and
Landlord waives any right to assert that its damages are greater than the amount
calculated under this subparagraph (ii).  Upon the receipt from Tenant of the
sum required to be paid pursuant to this subparagraph, Landlord shall use
reasonable efforts to relet the Premises.  Upon making such payment and after
Landlord has received in full the balance of the Rent and other sums it would
have received over the remainder of the Lease Term (i.e., the difference between
face amount of Rent and Additional Rent due hereunder for the entire Lease Term
and the discounted amount paid to Landlord by Tenant), together with the
reimbursement or payment of any sums expended by Landlord on account of the cost
of repairs, alterations, additions, redecorating, and Landlord’s expenses of
reletting and collection of the rental accruing therefrom (including attorney’s
fees and broker’s commissions), Tenant shall receive from Landlord all Base Rent
received by Landlord from other tenants on account of the Premises during the
Lease Term hereof, provided that the amounts to which Tenant shall become so
entitled shall in no event exceed the entire amount actually paid by Tenant to
Landlord pursuant to this subparagraph (b)(ii).  In no event shall Tenant be
entitled to any rental received by Landlord in excess of the amounts due by
Tenant hereunder;
 
(iii)           commence proceedings against Tenant for all amounts owed by
Tenant to Landlord, whether as Base Rent, Additional Rent, damages or otherwise;
 
 
24

--------------------------------------------------------------------------------

 

(iv)           terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord.  Tenant agrees to pay on demand the amount
of all loss and damage which Landlord may suffer by reason of the termination of
the Lease Term under this Paragraph or otherwise, including, without limitation,
an amount which, at the date of such termination, is calculated as
follows:  (aa) the value of the excess, if any, of (1) a sum equal to the
discounted then present value of the Base Rent and any amounts treated as
Additional Rent hereunder (calculated for this purpose only in an amount equal
to the Additional Rent payable during the calendar year most recently ended
prior to the occurrence of such Event of Default), and other sums provided
herein to be paid by Tenant for the remainder of the stated Lease Term hereof,
over (2) the aggregate reasonable rental value of the Premises for the remainder
of the stated Lease Term hereof, which excess, if any, shall be discounted to
present value using the Discount Rate; plus (bb) the costs of recovering
possession of the Premises and all other expenses incurred by Landlord due to
Tenant’s default, including, without limitation, reasonable attorney’s fees;
plus (cc) the unpaid Base Rent and Additional Rent earned as of the date of
termination plus any interest and late fees due hereunder, plus amounts
expressly owing on the date of termination by Tenant to Landlord under this
Lease or in connection with the Premises.  The amount as calculated above shall
be deemed immediately due and payable.  The payment of the amount calculated in
subparagraph (iv)(aa) above shall not constitute payment of Rent in advance for
the remainder of the Lease Term.  Instead, such sum shall be paid as agreed
liquidated damages and not as a penalty; the parties agree that it is difficult
or impossible to calculate the damages which Landlord will suffer as a result of
Tenant’s default, and this provision is intended to provide a reasonable
estimate of such damages.  If Landlord pursues the remedy described in this
subparagraph (iv), Tenant waives any right to assert that Landlord’s actual
damages are less than the amount calculated under this subparagraph (iv), and
Landlord waives any right to assert that its damages are greater than the amount
calculated under this subparagraph (iv).  In determining the aggregate
reasonable rental value pursuant to subparagraph (iv)(aa)(2) above, the parties
hereby agree that, at the time Landlord seeks to enforce this remedy, all
relevant factors should be considered, including, but not limited to, (1) the
length of time remaining in the Lease Term, (2) the then current market
conditions in the general area in which the Building is located, (3) the
likelihood of reletting the Premises for a period of time equal to the remainder
of the Lease Term, (4) the net effective rental rates then being obtained by
landlords for similar type space of similar size in similar type buildings in
the general area in which the Building is located, (5) the vacancy levels in the
general area in which the Building is located, (6) current levels of new
construction that will be completed during the remainder of the Lease Term and
how this construction will likely affect vacancy rates and rental rates, and
(7) inflation.  Tenant shall reimburse Landlord for all reasonable attorney’s
fees incurred by Landlord in connection with enforcing this Lease;
 
(v)           terminate Tenant’s right to possession without terminating this
Lease.  Upon any termination of Tenant’s right to possession only, without
termination of the Lease, Landlord may, at Landlord’s option, enter into the
Premises, remove Tenant’s signs and other evidences of tenancy, and take and
hold possession thereof as provided below, without such entry and possession
terminating this Lease or releasing Tenant, in whole or in part, from any
obligation, including Tenant’s obligation to pay Rent, including any amounts
treated as Additional Rent, hereunder for the full Lease Term.  In any such
case, Landlord may relet the Premises on behalf of Tenant for such term or terms
(which may be greater or less than the period which would otherwise have
constituted the balance of the Lease Term) and on such terms and conditions
(which may include concessions of free rent and alteration, repair and
improvement of the Premises) as Landlord, in its sole discretion, may determine
and receive directly the Rent by reason of the reletting.  Tenant agrees to pay
Landlord on demand any deficiency that may arise by reason of any reletting of
the Premises. Tenant further agrees to reimburse Landlord upon demand for any
expenditure made by it for remodeling or repairing in order to relet the
Premises and for all other expenses incurred in connection with such reletting
(including without limitation attorney’s fees and brokerage
commissions).   Landlord shall have no obligation to relet the Premises or any
part thereof and shall in no event be liable for failure to relet the Premises
or any part thereof, or, in the event of any such reletting, for refusal or
failure to collect any rent due upon such reletting. No such refusal or failure
shall operate to relieve Tenant of any liability under this Lease.  Tenant shall
instead remain liable for all Rent and for all such expenses;
 
(vi)          enter upon and take possession of the Premises, without being
liable for prosecution of any claim for damages or for trespass or other
tort.  Landlord may remove all persons and property from the Premises; such
property may be removed, stored and/or disposed of pursuant to Paragraph 5(c) of
this Lease or any other procedures permitted by Law;
 
(vii)         do or cause to be done whatever Tenant is obligated to do under
the terms of this Lease, in which case Tenant agrees to reimburse Landlord on
demand for any and all costs or expenses which Landlord may thereby
incur.  Tenant agrees that Landlord shall not be liable for any damages
resulting to Tenant from effecting compliance with Tenant’s obligations under
this Paragraph, whether caused by the negligence of Landlord or otherwise; and
 
 
25

--------------------------------------------------------------------------------

 
 
(viii)        enforce the performance of Tenant’s obligations hereunder by
injunction or other equitable relief (which remedy may be exercised upon any
breach or default or any threatened breach or default of Tenant’s obligations
hereunder).
 
(c)         Landlord’s Remedies; Re-Entry Rights.  No re-entry or taking
possession of the Premises by Landlord pursuant to this Paragraph 12(c), and no
acceptance of surrender of the Premises or other action on Landlord’s part,
shall be construed as an election to terminate this Lease unless a written
notice of such intention be given to Tenant or unless the termination thereof be
decreed by a court of competent jurisdiction.
 
(d)         Landlord’s Right to Perform.  Except as specifically provided
otherwise in this Lease, all covenants and agreements by Tenant under this Lease
shall be performed by Tenant at Tenant’s sole cost and expense and without any
abatement or offset of Rent.  If Tenant shall fail to pay any sum of money
(other than Base Rent) or perform any other act on its part to be paid or
performed hereunder and such failure shall continue for three (3) days with
respect to monetary obligations (or ten (10) days with respect to non-monetary
obligations, except in case of emergencies, in which such case, such shorter
period of time as is reasonable under the circumstances) after Tenant’s receipt
of written notice thereof from Landlord, Landlord may, without waiving or
releasing Tenant from any of Tenant’s obligations, make such payment or perform
such other act on behalf of Tenant.  All sums so paid by Landlord and all
necessary incidental costs incurred by Landlord in performing such other acts
shall be payable by Tenant to Landlord within five (5) days after demand
therefor as Additional Rent.
 
(e)         Interest.  If any monthly installment of Rent or Operating Expenses,
or any other amount payable by Tenant hereunder is not received by Landlord by
the date when due, it shall bear interest at the Default Rate from the date due
until paid.  All interest, and any late charges imposed pursuant to Paragraph
12(f) below, shall be considered Additional Rent due from Tenant to Landlord
under the terms of this Lease.  The term “Default Rate” as used in this Lease
shall mean the lesser of (A) the rate announced from time to time by Wells Fargo
Bank or, if Wells Fargo Bank ceases to exist or ceases to publish such rate,
then the rate announced from time to time by the largest (as measured by
deposits) chartered bank operating in the State, as its “prime rate” or
“reference rate”, plus five percent (5%), or (B) the maximum rate of interest
permitted by Law.
 
(f)          Late Charges.  Tenant acknowledges that, in addition to interest
costs, the late payments by Tenant to Landlord of any monthly installment of
Base Rent, Additional Rent or other sums due under this Lease will cause
Landlord to incur costs not contemplated by this Lease, the exact amount of such
costs being extremely difficult and impractical to fix.  Such other costs
include, without limitation, processing, administrative and accounting charges
and late charges that may be imposed on Landlord by the terms of any mortgage,
deed to secure debt, deed of trust or related loan documents encumbering the
Premises, the Building or the Project.  Accordingly, if any monthly installment
of Base Rent, Additional Rent or any other amount payable by Tenant hereunder is
not received by Landlord by the due date thereof, Tenant shall pay to Landlord
an additional sum of five percent (5%) of the overdue amount as a late charge,
but in no event more than the maximum late charge allowed by law.  The parties
agree that such late charge represents a fair and reasonable estimate of the
costs that Landlord will incur by reason of any late payment as hereinabove
referred to by Tenant, and the payment of late charges and interest are distinct
and separate in that the payment of interest is to compensate Landlord for the
use of Landlord’s money by Tenant, while the payment of late charges is to
compensate Landlord for Landlord’s processing, administrative and other costs
incurred by Landlord as a result of Tenant’s delinquent payments.  Acceptance of
a late charge or interest shall not constitute a waiver of Tenant’s default with
respect to the overdue amount or prevent Landlord from exercising any of the
other rights and remedies available to Landlord under this Lease or at law or in
equity now or hereafter in effect.
 
(g)         Rights and Remedies Cumulative.  All rights, options and remedies of
Landlord contained in this Paragraph 12 and elsewhere in this Lease shall be
construed and held to be cumulative, and no one of them shall be exclusive of
the other, and Landlord shall have the right to pursue any one or all of such
remedies or any other remedy or relief which may be provided by law or in
equity, whether or not stated in this Lease.  Nothing in this Paragraph 12 shall
be deemed to limit or otherwise affect Tenant’s indemnification of Landlord
pursuant to any provision of this Lease.
 
 
26

--------------------------------------------------------------------------------

 

(h)         Tenant’s Waiver of Redemption.  Tenant hereby waives and surrenders
for itself and all those claiming under it, including creditors of all kinds,
(i) any right and privilege which it or any of them may have under any present
or future law to redeem any of the Premises or to have a continuance of this
Lease after termination of this Lease or of Tenant’s right of occupancy or
possession pursuant to any court order or any provision hereof, and (ii) the
benefits of any present or future law which exempts property from liability for
debt or for distress for Rent.
 
(i)           Costs Upon Default and Litigation.  Tenant shall pay to Landlord
and its mortgagees as Additional Rent all the expenses incurred by Landlord or
its mortgagees in connection with any default by Tenant hereunder or the
exercise of any remedy by reason of any default by Tenant hereunder, including
reasonable attorneys’ fees and expenses.  If Landlord or its mortgagees shall be
made a party to any litigation commenced against Tenant or any litigation
pertaining to this Lease or the Premises, at the option of Landlord and/or its
mortgagees, Tenant, at its expense, shall provide Landlord and/or its mortgagees
with counsel approved by Landlord and/or its mortgagees and shall pay all costs
incurred or paid by Landlord and/or its mortgagees in connection with such
litigation.
 
13.
ACCESS; CONSTRUCTION

 
Landlord reserves from the leasehold estate hereunder, in addition to all other
rights reserved by Landlord under this Lease, the right to use the roof and
exterior walls of the Premises and the area beneath, adjacent to and above the
Premises.  Landlord also reserves the right to install, use, maintain, repair,
replace and relocate equipment, machinery, meters, pipes, ducts, plumbing,
conduits and wiring through the Premises, which serve other portions of the
Building or the Project in a manner and in locations which do not unreasonably
interfere with Tenant’s use of the Premises.  In addition, Landlord shall have
free access to any and all mechanical installations of Landlord or Tenant,
including, without limitation, machine rooms, telephone rooms and electrical
closets.  Tenant agrees that there shall be no construction of partitions or
other obstructions which materially interfere with or which threaten to
materially interfere with Landlord’s free access thereto, or materially
interfere with the moving of Landlord’s equipment to or from the enclosures
containing said installations.  Landlord shall at all reasonable times, during
normal business hours and after reasonable written or oral notice, have the
right to enter the Premises to inspect the same, to supply janitorial service
and any other service to be provided by Landlord to Tenant hereunder, to exhibit
the Premises to prospective purchasers, lenders or tenants, to post notices of
non-responsibility, to alter, improve, restore, rebuild or repair the Premises
or any other portion of the Building, or to do any other act permitted or
contemplated to be done by Landlord hereunder, all without being deemed guilty
of an eviction of Tenant and without liability for abatement of Rent or
otherwise.  For such purposes, Landlord may also erect scaffolding and other
necessary structures where reasonably required by the character of the work to
be performed.  Landlord shall conduct all such inspections and/or improvements,
alterations and repairs so as to minimize, to the extent reasonably practical
and without material additional expense to Landlord, any interruption of or
interference with the business of Tenant.  Tenant hereby waives any claim for
damages for any injury or inconvenience to or interference with Tenant’s
business, any loss of occupancy or quiet enjoyment of the Premises, and any
other loss occasioned thereby.  For each of such purposes, Landlord shall at all
times have and retain a key with which to unlock all of the doors in, upon and
about the Premises (excluding Tenant’s vaults and safes, access to which shall
be provided by Tenant upon Landlord’s reasonable request).  Landlord shall have
the right to use any and all means which Landlord may deem proper in an
emergency in order to obtain entry to the Premises or any portion thereof, and
Landlord shall have the right, at any time during the Lease Term, to provide
whatever access control measures it deems reasonably necessary to the Project
and/or Building, without any interruption or abatement in the payment of Rent by
Tenant.  Any entry into the Premises obtained by Landlord by any of such means
shall not under any circumstances be construed to be a forcible or unlawful
entry into, or a detainer of, the Premises, or any eviction of Tenant from the
Premises or any portion thereof.  No provision of this Lease shall be construed
as obligating Landlord to perform any repairs, Alterations or decorations to the
Premises or the Project except as otherwise expressly agreed to be performed by
Landlord pursuant to the provisions of this Lease.
 
14.
BANKRUPTCY

 
(a)          If at any time on or before the Commencement Date there shall be
filed by or against Tenant in any court, tribunal, administrative agency or any
other forum having jurisdiction, pursuant to any applicable law, either of the
United States or of any state, a petition in bankruptcy or insolvency or for
reorganization or for the appointment of a receiver, trustee or conservator of
all or a portion of Tenant’s property, or if Tenant makes a general assignment
for the benefit of creditors, this Lease shall ipso facto be canceled and
terminated and in such event neither Tenant nor any person claiming through or
under Tenant or by virtue of any applicable law or by an order of any court,
tribunal, administrative agency or any other forum having jurisdiction, shall be
entitled to possession of the Premises and Landlord, in addition to the other
rights and remedies given by Paragraph 12 hereof or by virtue of any other
provision contained in this Lease or by virtue of any applicable law, may retain
as damages any Rent, Security Deposit or moneys received by it from Tenant or
others on behalf of Tenant.
 
 
27

--------------------------------------------------------------------------------

 
 
(b)          If, after the Commencement Date, or if at any time during the term
of this Lease, there shall be filed against Tenant in any court, tribunal,
administrative agency or any other forum having jurisdiction, pursuant to any
applicable law, either of the United States or of any state, a petition in
bankruptcy or insolvency or for reorganization or for the appointment of a
receiver, trustee or conservator of all or a portion of Tenant’s property, and
the same is not dismissed after sixty (60) calendar days, or if Tenant makes a
general assignment for the benefit of creditors, this Lease, at the option of
Landlord exercised within a reasonable time after notice of the happening of any
one or more of such events, may be canceled and terminated and in such event
neither Tenant nor any person claiming through or under Tenant or by virtue of
any statute or of an order of any court shall be entitled to possession or to
remain in possession of the Premises, but shall forthwith quit and surrender the
Premises, and Landlord, in addition to the other rights and remedies granted by
Paragraph 12 hereof or by virtue of any other provision contained in this Lease
or by virtue of any applicable law, may retain as damages any Rent, Security
Deposit or moneys received by it from Tenant or others on behalf of Tenant.
 
15.
THIS SECTION HAS BEEN INTENTIONALLY LEFT BLANK

 
16.
SUBORDINATION; ATTORNMENT; ESTOPPEL CERTIFICATES

 
(a)          Tenant agrees that this Lease and the rights of Tenant hereunder
shall be subject and subordinate to any and all deeds to secure debt, deeds of
trust, security interests, mortgages, master leases, ground leases or other
security documents and any and all modifications, renewals, extensions,
consolidations and replacements thereof (collectively, “Security Documents”)
which now or hereafter constitute a lien upon or affect the Project, the
Building or the Premises.  Such subordination shall be effective without the
necessity of the execution by Tenant of any additional document for the purpose
of evidencing or effecting such subordination.  In addition, Landlord shall have
the right to subordinate or cause to be subordinated any such Security Documents
to this Lease and in such case, in the event of the termination or transfer of
Landlord’s estate or interest in the Project by reason of any termination or
foreclosure of any such Security Documents, Tenant shall, notwithstanding such
subordination, attorn to and become the Tenant of the successor-in-interest to
Landlord at the option of such successor-in-interest.  Furthermore, Tenant shall
within fifteen (15) days of demand therefor execute any instruments or other
documents which may be required by Landlord or the holder of any Security
Document and specifically shall execute, acknowledge and deliver within fifteen
(15) days of demand therefor a subordination of lease or subordination of deed
of trust or mortgage, in the form required by the holder of the Security
Document requesting the document; the failure to do so by Tenant within such
time period shall be a material default hereunder; provided, however, the new
landlord or the holder of any Security Document shall agree that Tenant’s quiet
enjoyment of the Premises shall not be disturbed as long as Tenant is not in
default under this Lease.
 
(b)         If any proceeding is brought for default under any ground or master
lease to which this Lease is subject or in the event of foreclosure or the
exercise of the power of sale under any mortgage, deed of trust or other
Security Document made by Landlord covering the Premises, at the election of
such ground lessor, master lessor or purchaser at foreclosure, Tenant shall
attorn to and recognize the same as Landlord under this Lease, provided such
successor expressly agrees in writing to be bound to all future obligations by
the terms of this Lease, and if so requested, Tenant shall enter into a new
lease with that successor on the same terms and conditions as are contained in
this Lease (for the unexpired term of this Lease then remaining).  Tenant hereby
waives its rights under any current or future law which gives or purports to
give Tenant any right to terminate or otherwise adversely affect this Lease and
the obligations of Tenant hereunder in the event of any such foreclosure
proceeding or sale.
 
 
28

--------------------------------------------------------------------------------

 

(c)          In addition to any statutory lien for Rent in Landlord’s favor,
Landlord (the secured party for purposes hereof) shall have and Tenant (the
debtor for purposes hereof) hereby grants to Landlord, an express contract lien
and a continuing security interest to secure the payment of all Rent due
hereunder from Tenant, upon all goods, wares, equipment, fixtures, furniture,
inventory and other personal property of Tenant (and any transferees or other
occupants of the Premises) presently or hereafter situated on the Premises and
upon all proceeds of any insurance which may accrue to Tenant by reason of
damage or destruction of any such property.  In the event of a default under
this Lease, Landlord shall have, in addition to any other remedies provided
herein or by law, all rights and remedies under the Uniform Commercial Code of
the state in which the Premises is located, including without limitation the
right to sell the property described in this paragraph at public or private sale
upon ten (10) days’ notice to Tenant, which notice Tenant hereby agrees is
adequate and reasonable.  Tenant hereby agrees to execute such other instruments
necessary or desirable in Landlord’s discretion to perfect the security interest
hereby created.  Any statutory lien for Rent is not hereby waived, the express
contractual lien herein granted being in addition and supplementary
thereto.  Landlord and Tenant agree that this Lease and the security interest
granted herein serve as a financing statement, and a copy or photographic or
other reproduction of this paragraph of this Lease may be filed of record by
Landlord and have the same force and effect as the original.  Tenant warrants
and represents that the collateral subject to the security interest granted
herein is not purchased or used by Tenant for personal, family or household
purposes.  Tenant further warrants and represents to Landlord that the lien
granted herein constitutes a first and superior lien and that Tenant will not
allow the placing of any other lien upon any of the property described in this
paragraph without the prior written consent of Landlord.  Notwithstanding the
provisions of this Paragraph 16(c) to the contrary, if Tenant desires to obtain
a loan secured by Tenant’s personal property in the Premises and requests that
Landlord execute a lien waiver in connection therewith, Landlord shall, in its
reasonable discretion, based upon Landlord’s review of Tenant’s financial
condition, agree to subordinate its lien rights to the rights of Tenant’s lender
pursuant to a lien subordination on Landlord’s standard form, provided that
Tenant delivers such request in writing to Landlord together with a
nonrefundable processing fee in the amount of Three Hundred Dollars
($300.00).  Notwithstanding the foregoing, however, if Landlord incurs
processing costs (including attorneys’ fees) in connection with any such request
which exceed Three Hundred Dollars ($300.00), then Tenant shall reimburse
Landlord for such excess within three (3) business days following Tenant’s
receipt of invoice(s) therefor from Landlord.  Nothing in this Paragraph 16(c)
shall permit Tenant to encumber its leasehold interest in the Premises.
 
(d)          Tenant shall, upon not less than ten (10) days’ prior notice by
Landlord, execute, acknowledge and deliver to Landlord a statement in writing
certifying to those facts for which certification has been requested by Landlord
or any current or prospective purchaser, holder of any Security Document, ground
lessor or master lessor, including, but without limitation, that (i) this Lease
is unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as modified and stating the
modifications), (ii) the dates to which the Base Rent, Additional Rent and other
charges hereunder have been paid, if any, and (iii) whether or not to the best
knowledge of Tenant, Landlord is in default in the performance of any covenant,
agreement or condition contained in this Lease and, if so, specifying each such
default of which Tenant may have knowledge.  The form of the statement attached
hereto as Exhibit D is hereby approved by Tenant for use pursuant to this
subparagraph (d); however, at Landlord’s option, Landlord shall have the right
to use other forms for such purpose.  Tenant’s failure to execute and deliver
such statement within such time shall, at the option of Landlord, constitute a
material default under this Lease and, in any event, shall be conclusive upon
Tenant that this Lease is in full force and effect without modification except
as may be represented by Landlord in any such certificate prepared by Landlord
and delivered to Tenant for execution.  Any statement delivered pursuant to this
Paragraph 16 may be relied upon by any prospective purchaser of the fee of the
Building or the Project or any mortgagee, ground lessor or other like
encumbrances thereof or any assignee of any such encumbrance upon the Building
or the Project.
 
17.
SALE BY LANDLORD; TENANT’S REMEDIES; NONRECOURSE LIABILITY

 
(a)          In the event of a sale or conveyance by Landlord of the Building or
the Project, Landlord shall be released from any and all liability under this
Lease.  If the Security Deposit has been deposited by Tenant to Landlord prior
to such sale or conveyance, Landlord shall transfer the Security Deposit to the
purchaser, and upon delivery to Tenant of notice thereof, Landlord shall be
discharged from any further liability in reference thereto.
 
(b)         Landlord shall not be in default of any obligation of Landlord
hereunder unless Landlord fails to perform any of its obligations under this
Lease within thirty (30) days after receipt of written notice of such failure
from Tenant; provided, however, that if the nature of Landlord’s obligation is
such that more than thirty (30) days are required for its performance, Landlord
shall not be in default if Landlord commences to cure such default within the
thirty (30) day period and thereafter diligently prosecutes the same to
completion.  All obligations of Landlord under this Lease will be binding upon
Landlord only during the period of its ownership of the Project and not
thereafter.  All obligations of Landlord hereunder shall be construed as
covenants, not conditions; and, except as may be otherwise expressly provided in
this Lease, Tenant may not terminate this Lease for breach of Landlord’s
obligations hereunder.
 
 
29

--------------------------------------------------------------------------------

 
 
(c)         [Intentionally Deleted]
 
(d)         As a condition to the effectiveness of any notice of default given
by Tenant to Landlord, Tenant shall also concurrently give such notice under the
provisions of Paragraph 17(b) to each beneficiary under a Security Document
encumbering the Project of whom Tenant has received written notice (such notice
to specify the address of the beneficiary).  In the event Landlord shall fail to
cure any breach or default within the time period specified in subparagraph (b),
then prior to the pursuit of any remedy therefor by Tenant, each such
beneficiary shall have an additional thirty (30) days within which to cure such
default, or if such default cannot reasonably be cured within such period, then
each such beneficiary shall have such additional time as shall be necessary to
cure such default, provided that within such thirty (30) day period, such
beneficiary has commenced and is diligently pursuing the remedies available to
it which are necessary to cure such default (including, without limitation, as
appropriate, commencement of foreclosure proceedings).
 
18.
PARKING; COMMON AREAS

 
(a)         Tenant shall have the right to the nonexclusive use of the number of
parking spaces located in the parking garage adjacent to the Building as
specified in Item 13 of the Basic Lease Provisions for the parking of
operational motor vehicles used by Tenant, its officers and employees only,
subject to availability as concerns non-reserved garage parking.  Landlord
reserves the right, at any time upon written notice to Tenant, to designate the
location of Tenant’s parking spaces as determined by Landlord in its reasonable
discretion.  The use of such spaces shall be subject to the rules and
regulations adopted by Landlord from time to time for the use of the parking
areas.  Landlord further reserves the right to make such changes to the parking
system as Landlord may deem necessary or reasonable from time to time; i.e.,
Landlord may provide for one or a combination of parking systems, including,
without limitation, self-parking, single or double stall parking spaces, and
valet assisted parking.  Except as is specified in Item 13 of the Basic Lease
provisions, Tenant agrees that Tenant, its officers and employees shall not be
entitled to park in any reserved or specially assigned areas designated by
Landlord from time to time in the Building’s parking garage or other parking
areas in the Project.  Landlord may require execution of an agreement with
respect to the use of such parking areas by Tenant and/or its officers and
employees in form reasonably satisfactory to Landlord as a condition of any such
use by Tenant, its officers and employees.  A default by Tenant, its officers or
employees in the payment of any parking charges, the compliance with such rules
and regulations, or the performance of such agreement(s) shall constitute a
material default by Tenant hereunder.  Tenant shall not permit or allow any
vehicles that belong to or are controlled by Tenant or Tenant’s officers,
employees, suppliers, shippers, customers or invitees to be loaded, unloaded or
parked in areas other than those designated by Landlord for such activities.  If
Tenant permits or allows any of the prohibited activities described in this
Paragraph, then Landlord shall have the right, without notice, in addition to
such other rights and remedies that it may have, to remove or tow away the
vehicle involved and charge the cost to Tenant, which cost shall be immediately
payable upon demand by Landlord.
 
 
30

--------------------------------------------------------------------------------

 

(b)          Subject to subparagraph (c) below and the remaining provisions of
this Lease, Tenant shall have the nonexclusive right, in common with others, to
the use of such entrances, lobbies, fire vestibules, common restrooms (excluding
restrooms on any full floors leased by a tenant), mechanical areas, ground floor
corridors, elevators and elevator foyers, electrical and janitorial closets,
telephone and equipment rooms, loading and unloading areas, the Project’s plaza
areas, if any, ramps, drives, stairs, and similar access ways and service ways
and other common areas and facilities in and adjacent to the Building and the
Project as are designated from time to time by Landlord for the general
nonexclusive use of Landlord, Tenant and the other tenants of the Project and
their respective employees, agents, representatives, licensees and invitees
(“Common Areas”).  The use of such Common Areas shall be subject to the rules
and regulations contained herein and the provisions of any covenants, conditions
and restrictions affecting the Building or the Project.  Tenant shall keep all
of the Common Areas free and clear of any obstructions created or permitted by
Tenant or resulting from Tenant’s operations, and shall use the Common Areas
only for normal activities, parking and ingress and egress by Tenant and its
employees, agents, representatives, licensees and invitees to and from the
Premises, the Building or the Project.  If, in the reasonable opinion of
Landlord, unauthorized persons are using the Common Areas by reason of the
presence of Tenant in the Premises, Tenant, upon demand of Landlord, shall
correct such situation by appropriate action or proceedings against all such
unauthorized persons.  Nothing herein shall affect the rights of Landlord at any
time to remove any such unauthorized persons from said areas or to prevent the
use of any of said areas by unauthorized persons.  Landlord reserves the right
to make such changes, alterations, additions, deletions, improvements, repairs
or replacements in or to the Building, the Project (including the Premises) and
the Common Areas as Landlord may reasonably deem necessary or desirable,
including, without limitation, constructing new buildings and making changes in
the location, size, shape and number of driveways, entrances, parking spaces,
parking areas, loading areas, landscaped areas and walkways; provided, however,
that (i) there shall be no unreasonable permanent obstruction of access to or
use of the Premises resulting therefrom, and (ii) Landlord shall use
commercially reasonable efforts to minimize any interruption with Tenant’s use
of the Premises.  In the event that the Project is not completed on the date of
execution of this Lease, Landlord shall have the sole judgment and discretion to
determine the architecture, design, appearance, construction, workmanship,
materials and equipment with respect to construction of the
Project.  Notwithstanding any provision of this Lease to the contrary, the
Common Areas shall not in any event be deemed to be a portion of or included
within the Premises leased to Tenant and the Premises shall not be deemed to be
a portion of the Common Areas.  This Lease is granted subject to the terms
hereof, the rights and interests of third parties under existing liens, ground
leases, easements and encumbrances affecting such property, all zoning
regulations, rules, ordinances, building restrictions and other laws and
regulations now in effect or hereafter adopted by any governmental authority
having jurisdiction over the Project or any part thereof.
 
(c)          Notwithstanding any provision of this Lease to the contrary,
Landlord specifically reserves the right to redefine the term “Project” for
purposes of allocating and calculating Operating Expenses so as to include or
exclude areas as Landlord shall from time to time determine or specify (and any
such determination or specification shall be without prejudice to Landlord’s
right to revise thereafter such determination or specification).  In addition,
Landlord shall have the right to contract or otherwise arrange for amenities,
services or utilities (the cost of which is included within Operating Expenses)
to be on a common or shared basis to both the Project (i.e., the area with
respect to which Operating Expenses are determined) and adjacent areas not
included within the Project, so long as the basis on which the cost of such
amenities, services or utilities is allocated to the Project is determined on an
arms-length basis or some other basis reasonably determined by Landlord.  In the
case where the definition of the Project is revised for purposes of the
allocation or determination of Operating Expenses, Tenant’s Proportionate Share
may be appropriately revised to equal the percentage share of all Rentable Area
contained within the Project (as then defined) represented by the Premises.  The
Rentable Area of the Project and/or Building is subject to adjustment by
Landlord from time to time to reflect any remeasurement thereof by Landlord’s
architect, at Landlord’s request, and/or as a result of any additions or
deletions to any of the buildings in the Project as designated by
Landlord.  Landlord shall have the sole right to determine which portions of the
Project and other areas, if any, shall be served by common management,
operation, maintenance and repair.  Landlord shall also have the right, in its
sole discretion, to allocate and prorate any portion or portions of the
Operating Expenses on a building-by-building basis, on an aggregate basis of all
buildings in the Project, or any other reasonable manner including, without
limitation, the allocation of certain Project Operating Expenses to the various
buildings in the Project, and if allocated on a building-by-building basis, then
Tenant’s Proportionate Share shall, as to the portion of the Operating Expenses
so allocated, be based on the ratio of the Rentable Area of the Premises to the
Rentable Area of the Building.  Landlord shall have the exclusive rights to the
airspace above and around, and the subsurface below, the Premises and other
portions of the Building and Project.
 
19.
MISCELLANEOUS

 
(a)          Attorneys’ Fees.  In the event of any legal action or proceeding
brought by either party against the other arising out of this Lease, the
prevailing party shall be entitled to recover reasonable attorneys’ fees and
costs (including, without limitation, court costs and expert witness fees)
incurred in such action.  Such amounts shall be included in any judgment
rendered in any such action or proceeding.
 
(b)         Waiver.  No waiver by Landlord of any provision of this Lease or of
any breach by Tenant hereunder shall be deemed to be a waiver of any other
provision hereof, or of any subsequent breach by Tenant.  Landlord’s consent to
or approval of any act by Tenant requiring Landlord’s consent or approval under
this Lease shall not be deemed to render unnecessary the obtaining of Landlord’s
consent to or approval of any subsequent act of Tenant.  No act or thing done by
Landlord or Landlord’s agents during the term of this Lease shall be deemed an
acceptance of a surrender of the Premises, unless in writing signed by
Landlord.  The delivery of the keys to any employee or agent of Landlord shall
not operate as a termination of the Lease or a surrender of the Premises.  The
acceptance of any Rent by Landlord following a breach of this Lease by Tenant
shall not constitute a waiver by Landlord of such breach or any other breach
unless such waiver is expressly stated in a writing signed by Landlord.
 
 
31

--------------------------------------------------------------------------------

 
 
(c)          Notices.  Any notice, demand, request, consent, approval,
disapproval or certificate (“Notice”) required or desired to be given under this
Lease shall be in writing and given by certified mail, return receipt requested,
by personal delivery or by a nationally recognized overnight delivery service
(such as Federal Express or UPS) providing a receipt for delivery.  Notices may
not be given by facsimile.  The date of giving any Notice shall be deemed to be
the date upon which delivery is actually made by one of the methods described in
this Paragraph 19(c) (or attempted if said delivery is refused or rejected).  If
a Notice is received on a Saturday, Sunday or legal holiday, it shall be deemed
received on the next business day.  All notices, demands, requests, consents,
approvals, disapprovals, or certificates shall be addressed at the address
specified in Item 14 of the Basic Lease Provisions or to such other addresses as
may be specified by written notice from Landlord to Tenant and if to Tenant, at
the Premises.  Either party may change its address by giving reasonable advance
written Notice of its new address in accordance with the methods described in
this Paragraph; provided, however, no notice of either party’s change of address
shall be effective until fifteen (15) days after the addressee’s actual receipt
thereof.  For the purpose of this Lease, Landlord’s counsel may provide Notices
to Tenant on behalf of Landlord and such notices shall be binding on Tenant as
if such notices have been provided directly by Landlord.
 
(d)          Access Control.  Landlord shall be the sole determinant of the type
and amount of any access control or courtesy guard services to be provided to
the Project, if any.  IN ALL EVENTS, LANDLORD SHALL NOT BE LIABLE TO TENANT, AND
TENANT HEREBY WAIVES ANY CLAIM AGAINST LANDLORD, FOR (I) ANY UNAUTHORIZED OR
CRIMINAL ENTRY OF THIRD PARTIES INTO THE PREMISES, THE BUILDING OR THE PROJECT,
(II) ANY DAMAGE TO PERSONS, OR (III) ANY LOSS OF PROPERTY IN AND ABOUT THE
PREMISES, THE BUILDING OR THE PROJECT, BY OR FROM ANY UNAUTHORIZED OR CRIMINAL
ACTS OF THIRD PARTIES, REGARDLESS OF ANY ACTION, INACTION, FAILURE, BREAKDOWN,
MALFUNCTION AND/OR INSUFFICIENCY OF THE ACCESS CONTROL OR COURTESY GUARD
SERVICES PROVIDED BY LANDLORD, IF ANY. Landlord shall assign to Tenant any
claims which Landlord may have against third parties with respect to any
unauthorized or criminal acts of third parties which result in loss or damage to
Tenant. Tenant shall provide such supplemental security services and shall
install within the Premises such supplemental security equipment, systems and
procedures as may reasonably be required for the protection of its employees and
invitees, provided that Tenant shall coordinate such services and equipment with
any security provided by Landlord.  The determination of the extent to which
such supplemental security equipment, systems and procedures are reasonably
required shall be made in the sole judgment, and shall be the sole
responsibility, of Tenant.  Tenant acknowledges that it has neither received nor
relied upon any representation or warranty made by or on behalf of Landlord with
respect to the safety or security of the Premises or the Project or any part
thereof or the extent or effectiveness of any security measures or procedures
now or hereafter provided by Landlord, and further acknowledges that Tenant has
made its own independent determinations with respect to all such matters.
 
(e)          Storage.  Any storage space at any time leased to Tenant hereunder
shall be used exclusively for storage.  Notwithstanding any other provision of
this Lease to the contrary, (i) Landlord shall have no obligation to provide
heating, cleaning, water or air conditioning therefor, and (ii) Landlord shall
be obligated to provide to such storage space only such electricity as will, in
Landlord’s judgment, be adequate to light said space as storage space.
 
(f)          Holding Over.  If Tenant retains possession of the Premises after
the termination or expiration of the Lease Term, then Tenant shall, at
Landlord’s election become a tenant at sufferance (and not a tenant at will),
such possession shall be subject to immediate termination by Landlord at any
time, and all of the other terms and provisions of this Lease (excluding any
expansion or renewal option or other similar right or option) shall be
applicable during such holdover period, except that Tenant shall pay Landlord
from time to time, upon demand, as Base Rent for the holdover period, an amount
equal to double the Base Rent in effect on the termination date, computed on a
monthly basis for each month or part thereof during such holding over.  All
other payments (including payment of Additional Rent) shall continue under the
terms of this Lease.  In addition, Tenant shall be liable for all damages
incurred by Landlord as a result of such holding over.  No holding over by
Tenant, whether with or without consent of Landlord, shall operate to extend
this Lease except as otherwise expressly provided, and this Paragraph shall not
be construed as consent for Tenant to retain possession of the Premises.
 
 
32

--------------------------------------------------------------------------------

 
 
(g)          Condition of Premises.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THIS LEASE, LANDLORD HEREBY DISCLAIMS ANY EXPRESS OR IMPLIED REPRESENTATION OR
WARRANTY THAT THE PREMISES ARE SUITABLE FOR TENANT’S INTENDED PURPOSE OR USE,
WHICH DISCLAIMER IS HEREBY ACKNOWLEDGED BY TENANT.  THE TAKING OF POSSESSION BY
TENANT SHALL BE CONCLUSIVE EVIDENCE THAT TENANT:
 
(i)            ACCEPTS THE PREMISES, THE  BUILDING AND LEASEHOLD IMPROVEMENTS AS
SUITABLE FOR THE PURPOSES FOR WHICH THE PREMISES WERE LEASED;
 
(ii)           ACCEPTS THE PREMISES AND PROJECT AS BEING IN GOOD AND
SATISFACTORY CONDITION;
 
(iii)           WAIVES ANY DEFECTS IN THE PREMISES AND ITS APPURTENANCES
EXISTING NOW OR IN THE FUTURE, EXCEPT THAT TENANT’S TAKING OF POSSESSION SHALL
NOT BE DEEMED TO WAIVE LANDLORD’S COMPLETION OF MINOR FINISH WORK ITEMS THAT DO
NOT INTERFERE WITH TENANT’S OCCUPANCY OF THE PREMISES; AND
 
(iv)           WAIVES ALL CLAIMS BASED ON ANY IMPLIED WARRANTY OF SUITABILITY OR
HABITABILITY.
 
(h)         Quiet Possession.  Upon Tenant’s paying the Rent reserved hereunder
and observing and performing all of the covenants, conditions and provisions on
Tenant’s part to be observed and performed hereunder, Tenant shall have quiet
possession of the Premises for the term hereof without hindrance or ejection by
any person lawfully claiming under Landlord, subject to the provisions of this
Lease and to the provisions of any (i) covenants, conditions and restrictions,
(ii) master lease, or (iii) Security Documents to which this Lease is
subordinate or may be subordinated.
 
(i)           Matters of Record.  Except as otherwise provided herein, this
Lease and Tenant’s rights hereunder are subject and subordinate to all matters
affecting Landlord’s title to the Project recorded in the Real Property Records
of the County in which the Project is located, prior to and subsequent to the
date hereof, including, without limitation, all covenants, conditions and
restrictions.  Tenant agrees for itself and all persons in possession or holding
under it that it will comply with and not violate any such covenants, conditions
and restrictions or other matters of record.  Landlord reserves the right, from
time to time, to grant such easements, rights and dedications as Landlord deems
necessary or desirable, and to cause the recordation of parcel maps and
covenants, conditions and restrictions affecting the Premises, the Building or
the Project, as long as such easements, rights, dedications, maps, and
covenants, conditions and restrictions do not materially interfere with the use
of the Premises by Tenant.  At Landlord’s request, Tenant shall join in the
execution of any of the aforementioned documents.
 
(j)           Successors and Assigns.  Except as otherwise provided in this
Lease, all of the covenants, conditions and provisions of this Lease shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors and assigns.  Tenant
shall attorn to each purchaser, successor or assignee of Landlord.
 
(k)          Brokers.  Tenant warrants that it has had no dealings with any real
estate broker or agent in connection with the negotiation of this Lease,
excepting only the brokers named in Item 12 of the Basic Lease Provisions and
that it knows of no other real estate broker or agent who is or might be
entitled to a commission in connection with this Lease.  Tenant hereby agrees to
indemnify, defend and hold Landlord harmless for, from and against all claims
for any brokerage commissions, finders’ fees or similar payments by any persons
other than those listed in Item 12 of the Basic Lease Provisions and all costs,
expenses and liabilities incurred in connection with such claims, including
reasonable attorneys’ fees and costs.
 
 
33

--------------------------------------------------------------------------------

 

(l)           Project or Building Name and Signage.  Landlord shall have the
right at any time to install, affix and maintain any and all signs on the
exterior and on the interior of the Project or Building as Landlord may, in
Landlord’s sole discretion, desire.  Tenant shall not use the name of the
Project or Building or use pictures or illustrations of the Project or Building
in advertising or other publicity or for any purpose other than as the address
of the business to be conducted by Tenant in the Premises, without the prior
written consent of Landlord.  Additionally, Landlord shall have the exclusive
right at all times during the Lease Term to change, modify, add to or otherwise
alter the name, number, or designation of the Building and/or the Project, and
Landlord shall not be liable for claims or damages of any kind which may be
attributed thereto or result therefrom.
 
(m)        Examination of Lease.  Submission of this instrument for examination
or signature by Tenant does not constitute a reservation of or option for lease,
and it is not effective as a lease or otherwise until execution by and delivery
to both Landlord and Tenant.
 
(n)         Time.  Time is of the essence of this Lease and each and all of its
provisions.
 
(o)         Defined Terms and Marginal Headings.  The words “Landlord” and
“Tenant” as used herein shall include the plural as well as the singular and for
purposes of Articles 5, 7, 13 and 18, the term Landlord shall include Landlord,
its employees, contractors and agents.  The marginal headings and titles to the
articles of this Lease are not a part of this Lease and shall have no effect
upon the construction or interpretation of any part hereof.
 
(p)         Conflict of Laws; Prior Agreements; Separability.  This Lease shall
be governed by and construed pursuant to the laws of the State.  This Lease
contains all of the agreements of the parties hereto with respect to any matter
covered or mentioned in this Lease.  No prior agreement, understanding or
representation pertaining to any such matter shall be effective for any
purpose.  No provision of this Lease may be amended or added to except by an
agreement in writing signed by the parties hereto or their respective successors
in interest.  The illegality, invalidity or unenforceability of any provision of
this Lease shall in no way impair or invalidate any other provision of this
Lease, and such remaining provisions shall remain in full force and effect.
 
(q)         Authority.  If Tenant is a corporation or limited liability company,
each individual executing this Lease on behalf of Tenant hereby covenants and
warrants that Tenant is a duly authorized and existing corporation or limited
liability company, that Tenant has and is qualified to do business in the State,
that the corporation or limited liability company has full right and authority
to enter into this Lease, and that each person signing on behalf of the
corporation is authorized to do so.  If Tenant is a partnership or trust, each
individual executing this Lease on behalf of Tenant hereby covenants and
warrants that he is duly authorized to execute and deliver this Lease on behalf
of Tenant in accordance with the terms of such entity’s partnership or trust
agreement.  Tenant shall provide Landlord on demand with such evidence of such
authority as Landlord shall reasonably request, including, without limitation,
resolutions, certificates and opinions of counsel.  This Lease shall not be
construed to create a partnership, joint venture or similar relationship or
arrangement between Landlord and Tenant hereunder.
 
(r)          Joint and Several Liability.  If two or more individuals,
corporations, partnerships or other business associations (or any combination of
two or more thereof) shall sign this Lease as Tenant, the liability of each such
individual, corporation, partnership or other business association to pay Rent
and perform all other obligations hereunder shall be deemed to be joint and
several, and all notices, payments and agreements given or made by, with or to
any one of such individuals, corporations, partnerships or other business
associations shall be deemed to have been given or made by, with or to all of
them.  In like manner, if Tenant shall be a partnership or other business
association, the members of which are, by virtue of statute or federal law,
subject to personal liability, then the liability of each such member shall be
joint and several.
 
(s)          Rental Allocation.  For purposes of Section 467 of the Internal
Revenue Code of 1986, as amended from time to time, Landlord and Tenant hereby
agree to allocate all Rent to the period in which payment is due, or if later,
the period in which Rent is paid.
 
(t)          Rules and Regulations.  Tenant agrees to comply with all rules and
regulations of the Building and the Project imposed by Landlord as set forth on
Exhibit C attached hereto, as the same may be changed from time to time upon
reasonable notice to Tenant.  Landlord shall not be liable to Tenant for the
failure of any other tenant or any of its assignees, subtenants, or their
respective agents, employees, representatives, invitees or licensees to conform
to such rules and regulations.
 
 
34

--------------------------------------------------------------------------------

 
 
(u)         Joint Product.  This Agreement is the result of arms-length
negotiations between Landlord and Tenant and their respective
attorneys.  Accordingly, neither party shall be deemed to be the author of this
Lease and this Lease shall not be construed against either party.
 
(v)         Financial Statements.  Upon Landlord’s written request, Tenant shall
promptly furnish Landlord, from time to time, with the most current audited
financial statements prepared in accordance with generally accepted accounting
principles, certified by Tenant and an independent auditor to be true and
correct, reflecting Tenant’s then current financial condition.
 
(w)        Force Majeure.  Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God, acts of war, terrorism, terrorist
activities, inability to obtain services, labor, or materials or reasonable
substitutes therefore, governmental actions, civil commotions, fire, flood,
earthquake or other casualty, and other causes beyond the reasonable control of
the party obligated to perform, except with respect to the obligations imposed
with regard to Rent and other charges to be paid by Tenant pursuant to this
Lease and except as to Tenant’s obligations under Article 6 and Article 8 of
this Lease and Paragraph 19(f) of this Lease (collectively, a “Force Majeure”),
notwithstanding anything to the contrary contained in this Lease, shall excuse
the performance of such party for a period equal to any such prevention, delay
or stoppage and, therefore, if this Lease specifies a time period for
performance of an obligation of either party, that time period shall be extended
by the period of any delay in such party’s performance caused by a Force
Majeure.
 
(x)          Counterparts.  This Lease may be executed in several counterparts,
each of which shall be deemed an original, and all of which shall constitute but
one and the same instrument.
 
(y)         Waiver of Right to Jury Trial. LANDLORD AND TENANT WAIVE THEIR
RESPECTIVE RIGHTS TO TRIAL BY JURY OF ANY CONTRACT OR TORT CLAIM, COUNTERCLAIM,
CROSS-COMPLAINT, OR CAUSE OF ACTION IN ANY ACTION, PROCEEDING, OR HEARING
BROUGHT BY EITHER PARTY AGAINST THE OTHER ON ANY MATTER ARISING OUT OF OR IN ANY
WAY CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, OR
TENANT’S USE OR OCCUPANCY OF THE LEASED PREMISES, INCLUDING WITHOUT LIMITATION
ANY CLAIM OF INJURY OR DAMAGE OR THE ENFORCEMENT OF ANY REMEDY UNDER ANY CURRENT
OR FUTURE LAW, STATUTE, REGULATION, CODE, OR ORDINANCE.
 
(z)          Office and Communications Services.  Landlord has advised Tenant
that certain office and communications services may be offered to tenants of the
Building by a concessionaire under contract to Landlord (“Provider”).  Tenant
shall be permitted to contract with Provider for the provision of any or all of
such services on such terms and conditions as Tenant and Provider may
agree.  Tenant acknowledges and agrees that:  (i) Landlord has made no warranty
or representation to Tenant with respect to the availability of any such
services, or the quality, reliability or suitability thereof; (ii) the Provider
is not acting as the agent or representative of Landlord in the provision of
such services, and Landlord shall have no liability or responsibility for any
failure or inadequacy of such services, or any equipment or facilities used in
the furnishing thereof, or any act or omission of Provider, or its agents,
employees, representatives, officers or contractors; (iii) Landlord shall have
no responsibility or liability for the installation, alteration, repair,
maintenance, furnishing, operation, adjustment or removal of any such services,
equipment or facilities; and (iv) any contract or other agreement between Tenant
and Provider shall be independent of this Lease, the obligations of Tenant
hereunder, and the rights of Landlord hereunder, and, without limiting the
foregoing, no default or failure of Provider with respect to any such services,
equipment or facilities, or under any contract or agreement relating thereto,
shall have any effect on this Lease or give to Tenant any offset or defense to
the full and timely performance of its obligations hereunder, or entitle Tenant
to any abatement of rent or additional rent or any other payment required to be
made by Tenant hereunder, or constitute any accrual or constructive eviction of
Tenant, or otherwise give rise to any other claim of any nature against
Landlord.
 
(aa)        OFAC Compliance.
 
(i)            Certification.  Tenant certifies, represents, warrants and
covenants that:
 
 
35

--------------------------------------------------------------------------------

 

(A)          It is not acting and will not act, directly or indirectly, for or
on behalf of any person, group, entity, or nation named by any Executive Order
or the United States Treasury Department as a terrorist, “Specially Designated
National and Blocked Person”, or other banned or blocked person, entity, nation
or transaction pursuant to any law, order, rule, or regulation that is enforced
or administered by the Office of Foreign Assets Control; and
 
(B)           It is not engaged in this transaction, directly or indirectly on
behalf of, or instigating or facilitating this transaction, directly or
indirectly on behalf of, any such person, group, entity or nation.
 
(ii)           Indemnity.  Tenant hereby agrees to defend (with counsel
reasonably acceptable to Landlord), indemnify and hold harmless Landlord and the
Landlord Indemnitees from and against any and all Claims arising from or related
to any such breach of the foregoing certifications, representations, warranties
and covenants.
 
(bb)       No Easement For Light, Air And View.  This Lease conveys to Tenant no
rights for any light, air or view; provided, that Landlord shall not install any
signs or billboards in front of the windows of the Premises without the consent
of Tenant which may be withheld in its sole discretion.  No diminution of light,
air or view, or any impairment of the visibility of the Premises from inside or
outside the Building, by any structure or other object that may hereafter be
erected (whether or not by Landlord) shall entitle Tenant to any reduction of
Rent under this Lease, constitute an actual or constructive eviction of Tenant,
result in any liability of Landlord to Tenant, or in any other way affect this
Lease or Tenant’s obligations hereunder.
 
(cc)        Nondisclosure of Lease Terms. Tenant agrees that the terms of this
Lease are confidential and constitute proprietary information of Landlord, and
that disclosure of the terms hereof could adversely affect the ability of
Landlord to negotiate with other tenants.  Tenant hereby agrees that Tenant and
its partners, officers, directors, employees, agents, real estate brokers and
sales persons and attorneys shall not disclose the terms of this Lease to any
other person without Landlord’s prior written consent, except to any accountants
of Tenant in connection with the preparation of Tenant’s financial statements or
tax returns, to an assignee of this Lease or subtenant of the Premises, or to an
entity or person to whom disclosure is require by applicable law or in
connection with any action brought to enforce this Lease.
 
(dd)       Inducement Recapture in Event of Default.  Any agreement by Landlord
for free or abated rent or other charges applicable to the Premises, or for the
giving or paying by Landlord to or for Tenant of any cash or other bonus,
inducement or consideration for Tenant’s entering into this Lease, including,
but not limited to, any tenant finish allowance, all of which concessions are
hereinafter referred to as “Inducement Provisions” shall be deemed conditioned
upon Tenant’s full and faithful performance of all of the terms, covenants and
conditions of this Lease to be performed or observed by Tenant during the term
hereof as the same may be extended.  Upon the occurrence of an event of default
(as defined in Paragraph 12) of this Lease by Tenant, any such Inducement
Provision shall automatically be deemed deleted from this Lease and of no
further force or effect, and any rent, other charge, bonus, inducement or
consideration theretofore abated, given or paid by Landlord under such an
Inducement Provision shall be immediately due and payable by Tenant to Landlord,
and recoverable by Landlord, as additional rent due under this Lease,
notwithstanding any subsequent cure of said event of default by Tenant.  The
acceptance by Landlord of rent or the cure of the event of default which
initiated the operation of this Paragraph 19(dd) shall not be deemed a waiver by
Landlord of the provisions of this Paragraph 19(dd) unless specifically so
stated in writing by Landlord at the time of such acceptance.
 
(ee)       ERISA.  Tenant is not an “employee benefit plan” as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974 (“ERISA”),
which is subject to Title I of ERISA, or a “plan” as defined in
Section 4975(e)(1) of the Internal Revenue Code of 1986, which is subject to
Section 4975 of the Internal Revenue Code of 1986; and (b) the assets of Tenant
do not constitute “plan assets” of one or more such plans for purposes of
Title I of ERISA or Section 4975 of the Internal Revenue Code of 1986; and
(c) Tenant is not a “governmental plan” within the meaning of Section 3(32) of
ERISA, and assets of Tenant do not constitute plan assets of one or more such
plans; or (d) transactions by or with Tenant are not in violation of state
statutes applicable to Tenant regulating investments of and fiduciary
obligations with respect to governmental plans.
 
 
36

--------------------------------------------------------------------------------

 
 
20.
NONRECOURSE LIABILITY; WAIVER OF CONSEQUENTIAL AND SPECIAL DAMAGES

 
NOTWITHSTANDING ANYTHING CONTAINED IN THIS LEASE TO THE CONTRARY, THE
OBLIGATIONS OF LANDLORD UNDER THIS LEASE (INCLUDING ANY ACTUAL OR ALLEGED BREACH
OR DEFAULT BY LANDLORD) DO NOT CONSTITUTE PERSONAL OBLIGATIONS OF THE INDIVIDUAL
PARTNERS, DIRECTORS, OFFICERS, MEMBERS OR SHAREHOLDERS OF LANDLORD OR LANDLORD’S
MEMBERS OR PARTNERS, AND TENANT SHALL NOT SEEK RECOURSE AGAINST THE INDIVIDUAL
PARTNERS, DIRECTORS, OFFICERS, MEMBERS OR SHAREHOLDERS OF LANDLORD OR AGAINST
LANDLORD’S MEMBERS OR PARTNERS OR AGAINST ANY OTHER PERSONS OR ENTITIES HAVING
ANY INTEREST IN LANDLORD, OR AGAINST ANY OF THEIR PERSONAL ASSETS FOR
SATISFACTION OF ANY LIABILITY WITH RESPECT TO THIS LEASE.  ANY LIABILITY OF
LANDLORD FOR A DEFAULT BY LANDLORD UNDER THIS LEASE, OR A BREACH BY LANDLORD OF
ANY OF ITS OBLIGATIONS UNDER THE LEASE, SHALL BE LIMITED SOLELY TO ITS INTEREST
IN THE PROJECT, AND IN NO EVENT SHALL ANY PERSONAL LIABILITY BE ASSERTED AGAINST
LANDLORD IN CONNECTION WITH THIS LEASE NOR SHALL ANY RECOURSE BE HAD TO ANY
OTHER PROPERTY OR ASSETS OF LANDLORD, ITS PARTNERS, DIRECTORS, OFFICERS,
MEMBERS, SHAREHOLDERS OR ANY OTHER PERSONS OR ENTITIES HAVING ANY INTEREST IN
LANDLORD. UNDER NO CIRCUMSTANCES WHATSOEVER SHALL LANDLORD OR TENANT EVER BE
LIABLE FOR PUNITIVE, CONSEQUENTIAL OR SPECIAL DAMAGES UNDER THIS LEASE AND EACH
PARTY HERETO WAIVES ANY RIGHTS IT MAY HAVE TO SUCH DAMAGES UNDER THIS LEASE IN
THE EVENT OF A BREACH OR DEFAULT BY THE OTHER PARTY UNDER THIS LEASE.
 
21.
RADON DISCLOSURE

 
In accordance with the requirements of Florida Statutes Section 404.056(5), the
following notice is hereby given:
 
RADON GAS:  Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time.   Levels of radon that exceed federal
and state guidelines have been found in buildings in Florida.  Additional
information regarding radon and radon testing may be obtained from your county
public health department.
 
22.
WAIVERS BY TENANT

 
Tenant expressly waives all of the following: (a) the right of Tenant under
Chapter 83.14 of the Florida Statutes to replevy distrained property; and (b)
any rights it may have in the selection of venue in the event of suit by or
against Landlord, it being understood that the venue of such suit shall be in
Palm Beach County, Florida.


[SIGNATURE PAGE TO FOLLOW]
 
 
37

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, the parties have executed this Lease to be effective as of
the Effective Date.
 

   
“TENANT”:
Witness #1:
       
MediaNet Group Technologies, Inc., a Nevada
/s/ Andreas Kusche   corporation      
Andreas Kusche, Head of Legal
   
Printed Name of Witness #1
 
By:
/s/ Michael Hansen     
Name: 
Michael Hansen 
 
Witness #2:
 
Title:
President, CEO
 
      /s/ Kent Holmstoel          
Kent Holmstoel, COO
   
Printed Name of Witness #2
         

 

   
“LANDLORD”:
Witness #1:
       
485 Properties, LLC, a Delaware  limited liability
/s/ Illegible   company         Illegible  
By:
/s/ Illegible
Printed Name of Witness #1
 
Name:  
Illegible    
Title:
Illegible
Witness #2:
         
/s/ Illegible
          Illegible    
Printed Name of Witness #2
   



 
38

--------------------------------------------------------------------------------

 
 
EXHIBIT A-1


FLOOR PLAN OF THE PREMISES
 
 
A-1 - 1

--------------------------------------------------------------------------------

 
 
[ex10-12pg42.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


[INTENTIONALLY LEFT BLANK]
 
 
B-1

--------------------------------------------------------------------------------

 
 
EXHIBIT C


BUILDING RULES AND REGULATIONS


1.           The sidewalks and public portions of Boca Center Tower I, such as
entrances, passages, courts, parking areas, elevators, vestibules, stairways,
corridors or halls shall not be obstructed or encumbered by Tenant or its
employees, agents, invitees or guests nor shall they be used for any purpose
other than ingress and egress to and from the Premises.
 
2.           No awnings or other projections shall be attached to the outside
walls of the Building.  No curtains, blinds, shades, louvered openings or
screens shall be attached to or hung in, or used in connection with, any window
or door of the Premises, without the prior written consent of Landlord, unless
installed by Landlord. No aerial or antenna shall be erected on the roof or
exterior walls of the Premises or on the Building without the prior written
consent of Landlord in each instance.
 
3.           No sign, advertisement, notice or other lettering shall be
exhibited, inscribed, painted or affixed by Tenant on any part of the outside of
the Premises or Building or on corridor walls or doors or mounted on the inside
of any windows without the prior written consent of Landlord.  Signs on any
entrance door or doors shall conform to Building standards and shall, at
Tenant’s expense, be inscribed, painted or affixed for Tenant by sign makers
approved by Landlord.  In the event of the violation of the foregoing by Tenant,
Landlord may install and/or remove same without any liability and may charge the
expense incurred to Tenant.
 
4.           The sashes, sash doors, skylights, windows, heating, ventilating
and air conditioning vents and doors that reflect or admit light and air into
the halls, passageways or other public places in the Building shall not be
covered or obstructed by Tenant, or its employees, agents, invitees or guests
nor shall any bottles, parcels, or other articles be placed outside of the
Premises.
 
5.           No showcases or other articles shall be put in front of or affixed
to any part of the exterior of the Building, nor placed in the public halls,
corridors or vestibules without the prior written consent of Landlord.
 
6.           The water and wash closets and other plumbing fixtures shall not be
used for any purposes other than those for which they were constructed, and no
sweepings, rubbish, rags, or other substances shall be thrown therein.  All
damages resulting from any misuse of fixtures shall be borne by the Tenant who,
or whose employees, agents, invitees or guests shall have caused the same.
 
7.           Tenant shall not in any way deface any part the Premises or the
Building. Tenant shall not lay linoleum, or similar floor covering, so that the
same shall come in direct contact with the floor of the Premises, and, if
linoleum or other similar floor covering is desired to be used, an interlining
of builder’s deadening felt shall be first affixed to the floor, by a paste or
other material, soluble in water, the use of cement or other similar adhesive
material being expressly prohibited.
 
8.           No animals of any kind (except seeing eye dogs) shall be brought
upon the Premises or Building.  No cooking shall be done or permitted by Tenant
on the Premises except in conformity to law and then only in the utility kitchen
(if a utility kitchen was provided for in the approved plans for the Premises or
if Landlord has consented in writing thereto), which is to be primarily used by
Tenant’s employees for heating beverages, microwave and toaster oven, and light
snacks.  Refrigerators and dishwasher shall also be approved for Tenant use.
Tenant shall not cause or permit any unusual or objectionable odors to be
produced upon or permeate from the Premises.
 
9.           No office space in the Building shall be used for the distribution
or for the storage of merchandise or for the sale at auction or otherwise of
merchandise, goods or property of any kind.
 
10.         Tenant shall not make or permit to be made, any unseemly or
disturbing noises or disturb or interfere with occupants of the Building or
neighboring Premises or those having business with them, whether by the use of
any musical instrument, radio, talking machine, unmusical noise, whistling,
singing, or in any other way. Tenant shall not throw anything out of the doors
or windows or down the corridors, stairwells or elevator shafts of the Building.
 
 
C-1

--------------------------------------------------------------------------------

 
 
11.         Neither Tenant nor any of Tenant’s employees, agents, invitees or
guests shall at any time bring or keep upon the Premises any inflammable,
combustible or explosive substance or any chemical substance, other than
reasonable amounts of cleaning fluids and solvents required in the normal
operation of Tenant’s business offices.
 
12.         Landlord shall have a valid pass key to all spaces within the
Premises at all times during the term of this Lease.  No additional locks or
bolts of any kind shall be placed upon any of the doors or windows by Tenant,
nor shall any changes be made in existing locks or the mechanism thereof,
without the prior written consent of the Landlord and unless and until a
duplicate key is delivered to Landlord. Tenant must, upon the termination of its
tenancy, restore to the Landlord all keys to stores, offices and toilet rooms,
either furnished to or otherwise procured by such Tenant, and in the event of
the loss of any keys so furnished, Tenant shall pay Landlord for the cost
thereof.
 
13.         All deliveries, removals and/or the carrying in or out of any safes,
freights, furniture or bulky matter of any description may be accomplished only
with the prior approval of Landlord and then only in approved areas, through the
approved loading/service area doors and during approved hours.  Tenant shall
assume all liability and risk with respect to such movements.  Landlord may
restrict the location where such heavy or bulky matters may be placed inside the
Premises.  Landlord reserves the right to inspect all freight to be brought into
the Building and to exclude from the Building all freight which can or may
violate any of these Rules and Regulations or the Lease of which these Rules and
Regulations are a part.
 
14.         Tenant shall not, unless otherwise approved by Landlord, occupy or
permit any portion of the Premises demised to it to be occupied as, by or for a
public stenographer or typist, barber shop, bootblacking, beauty shop or
manicuring, beauty parlor, telephone or telegraph agency, telephone or
secretarial service, messenger service, travel or tourist agency, employment
agency, public restaurant or bar, commercial document reproduction or offset
printing service, public vending machines, retail, wholesale or discount shop
for sale of merchandise, retail service shop, labor union, school or classroom,
governmental or quasi-governmental bureau, department or agency, including an
autonomous governmental corporation, a firm the principal business of which is
real estate brokerage, or a company engaged in the business of renting office or
desk space; or for a public finance (personal loan) business, or for
manufacturing. Tenant shall not engage or pay any employees on the Premises,
except those actually working for Tenant on said Premises, nor advertise for
labor giving an address at said Premises.
 
15.         Tenant shall not create or use any advertising mentioning or
exhibiting any likeness of Boca Center Tower I or of any aspect of Boca Center
Tower I without the prior written consent of Landlord.  Landlord shall have the
right to prohibit any such advertising which, in Landlord’s reasonable opinion,
tends to impair the reputation of the Building or its desirability as a building
for offices, and upon written notice from Landlord, Tenant shall discontinue
such advertising.
 
16.         Landlord reserves the right to exclude from the Building between the
hours of 6:00 P.M. and 8:00 A.M. and at all hours on non-business days all
persons who do not present a pass to the Building on a form or card approved by
Landlord.  Tenant shall be responsible for all its employees, agents, invitees
or guests who have been issued such a pass at the request of Tenant and shall be
liable to Landlord for all acts of such persons.
 
17.         The Premises shall not be used for lodging or sleeping, or for any
immoral, disreputable or illegal purposes, or for any purpose which may be
dangerous to life, limb or property.
 
18.         Any maintenance requirements of Tenant will be attended to by
Landlord only upon application at the Landlord’s office at the
Building.  Landlord’s employees shall not perform any work or do anything
outside of their regular duties, unless under specific instructions from the
office of Landlord.
 
19.         Canvassing, soliciting and peddling within the Building or in
Project Common Areas are prohibited and Tenant shall cooperate to prevent the
same.
 
 
C-2

--------------------------------------------------------------------------------

 
 
20.         There shall not be used in any space, or in the public halls of the
Building, either by Tenant or by jobbers or others, in the delivery or receipt
of merchandise to Tenant, any hand trucks, except those equipped with rubber
tires and side guards.  No hand trucks shall be used in elevators other than
those designated by Landlord as service elevators.  All deliveries shall be
confined to the service areas and through the approved service entries.
 
21.         In order to obtain maximum effectiveness of the cooling system,
Tenant shall lower and/or close Venetian or vertical blinds or drapes when the
sun’s rays fall directly on the exterior windows of the Premises.
 
22.         In the event that, in Landlord’s reasonable opinion, the replacement
of ceiling tiles becomes necessary after they have been removed on behalf of
Tenant by telephone company installers or others (in both the Premises and the
public corridors), the cost of such replacements shall be charged to Tenant on a
per-tile basis.
 
23.         All paneling or other wood products not considered furniture which
Tenant shall install in the Premises shall be of fire-retardant
materials.  Prior to the installation of any such materials, Tenant shall submit
to Landlord a satisfactory (in the reasonable opinion of Landlord) certification
of such materials’ fire-retardant characteristics.
 
24.         Tenant, and its employees, agents, invitees and guests shall not be
permitted to occupy at any one time more than 4 parking spaces (including any
garage parking spaces reserved exclusively for Tenant) for each one-thousand
(1,000) Rentable Square Feet of space leased in the Building, with any
fractional parking space resulting from such calculation rounded down to the
nearest whole number.  Usage of parking spaces other than garage parking spaces
shall be in common with all other lessees of the Building and their employees,
agents, invitees and guests.  All parking spaces usage shall be subject to such
reasonable rules and regulations for the sale and proper use thereof as Landlord
may prescribe.  Tenant’s employees, agents, invitees and guests shall abide by
all posted roadway signs in and about the parking facilities.
 
25.         All trucks and delivery vans shall be parked in designated areas
only and not parked in spaces reserved for cars. All delivery service doors are
to remain closed except during the time that deliveries, garbage removal or
other approved uses are taking place therein.  All loading and unloading of
goods shall be done only at such times, in the areas and through the entrances
designated for such purposes by Landlord.
 
26.         Tenant shall be responsible for the removal and proper disposition
of all crates, oversized trash, boxes and garbage from the Premises.  The
corridors, parking and delivery areas are to be kept clean from such
items.  Tenant shall provide convenient and adequate receptacles for the
collection of standard items of trash and shall facilitate the removal of such
trash by Landlord.  Tenant shall ensure that liquids are not disposed of in such
receptacles.
 
27.         Tenant shall not conduct any business, loading or unloading,
assembling or any other work connected with Tenant’s business in any public
areas.
 
28.         If and when requested by Landlord, Tenant shall, at its sole cost
and expense, promptly cause the Premises to be treated for pests by a licensed
pest extermination contractor.
 
29.         Landlord shall not be responsible for lost or stolen personal
property, equipment or money occurring within the Premises or Building,
regardless of how or when the loss occurs.
 
30.         Neither Tenant, nor its employees, agents, invitees or guests, shall
paint or decorate the Premises, or mark, paint or cut into, drive nails or screw
into nor in any way
 
31.         deface any part of the Premises or Building without the prior
written consent of Landlord.  If Tenant desires a signal, communications, alarm
or other utility or service connection installed or changed, such work shall be
done at the expense of Tenant, with the approval and under the direction of
Landlord.
 
32.         Tenant shall give Landlord prompt notice of all accidents to or
defects in air conditioning equipment, plumbing, electric facilities or any part
or appurtenance of the Premises.
 
 
C-3

--------------------------------------------------------------------------------

 
 
33.         Whenever and to the extent that the above rules conflict with any of
the rights or obligations of Tenant pursuant to the provisions of the Paragraphs
of the Lease, the provisions of the Paragraphs shall govern.
 
 
C-4

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
FORM TENANT ESTOPPEL CERTIFICATE


TO: 
____________  (“Landlord”)

____________
____________


and:


_____________  (“Third Party”)
_____________
_____________


Re: 
Property Address: 5200 Town Center Circle, Boca Raton, FL 33476

Lease Date:                                    , 2009
Between  485 Properties, LLC, Landlord and
MediaNet Group Technologies, Inc., Tenant
Square Footage Leased:  10,476
Suite No.: 601
Floor: 6th


The undersigned tenant (“Tenant”) hereby certifies to Third Party and Landlord
as follows:
 
1.           The above-described Lease has not been canceled, modified,
assigned, extended or amended except  __________________________________.
 
2.           Base Rent has been paid to the first day of the current month and
all additional rent has been paid and collected in a current manner.  There is
no prepaid rent except $__________, and the amount of the security deposit is
$____________.
 
3.           Base Rent is currently payable in the amount of $ ____________
monthly exclusive of Tenant’s Proportionate Share of Operating Expenses.
 
4.           The Lease terminates on ___________, 20__ subject to any renewal
option(s) set forth in the Lease.
 
5.           All work to be performed for Tenant under the Lease has been
performed as required and has been accepted by Tenant,
except  ____________________________________________________________________.
 
6.           The Lease is: (a) in full force and effect; (b) to Tenant’s actual
knowledge, free from default; and (c) to Tenant’s actual knowledge, Tenant has
no claims against the Landlord or offsets against rent.
 
7.           The estimated amount of Tenant’s Proportionate Share of Operating
Expenses, as defined in the said Lease, is ________%.
 
8.           The undersigned has no right or option pursuant to the said Lease
or otherwise to purchase all or any part of the Premises or the Building of
which the Premises are a part.
 
9.           There are no other agreements written or oral between the
undersigned and the Landlord with respect to the Lease and/or the Premises and
Building.
 
10.         The statements contained herein may be relied upon by the Landlord
and by any prospective purchaser of the property of which the Premises is a part
and its mortgage lender.
 
 
D-1

--------------------------------------------------------------------------------

 
 
If a blank in this document is not filled in, the  blank will be deemed to read
“none”.
 
If Tenant is a corporation, the undersigned signatory is a duly appointed
Officer of the corporation.


Dated this _____ day of _______, 20__.
 
Tenant: MediaNet Group Technologies, Inc.
   
By:
 
Name:
 
Title:
 

 
 
D-2

--------------------------------------------------------------------------------

 


EXHIBIT E
 
SCHEDULE OF PERSONAL PROPERTY [TO BE ADDED]
 
 
-i-

--------------------------------------------------------------------------------

 
 
LEASE OF PREMISES
1
BASIC LEASE PROVISIONS
1
STANDARD LEASE PROVISIONS
4
1.
TERM
4
2.
BASE RENT AND SECURITY DEPOSIT
5
3.
ADDITIONAL RENT
6
4.
IMPROVEMENTS AND ALTERATIONS
10
5.
REPAIRS
12
6.
USE OF PREMISES
13
7.
UTILITIES AND SERVICES
15
8.
NON-LIABILITY AND INDEMNIFICATION OF LANDLORD; INSURANCE
17
9.
FIRE OR CASUALTY
20
10.
EMINENT DOMAIN
20
11.
ASSIGNMENT AND SUBLETTING
21
12.
DEFAULT
23
13.
ACCESS; CONSTRUCTION
27
14.
BANKRUPTCY
27
15.
THIS SECTION HAS BEEN INTENTIONALLY LEFT BLANK
28
16.
SUBORDINATION; ATTORNMENT; ESTOPPEL CERTIFICATES
28
17.
SALE BY LANDLORD; TENANT’S REMEDIES; NONRECOURSE LIABILITY
29
18.
PARKING; COMMON AREAS
30
19.
MISCELLANEOUS
31
20.
NONRECOURSE LIABILITY; WAIVER OF CONSEQUENTIAL AND SPECIAL DAMAGES
37
21.
RADON DISCLOSURE
37
22.
WAIVERS BY TENANT
37

 

--------------------------------------------------------------------------------

 
LIST OF EXHIBITS
 
Exhibit A-1
Floor Plan(s)
Exhibit A-2
Legal Description of the Project
Exhibit B
Intentionally Left Blank
Exhibit C
Building Rules and Regulations
Exhibit D
Form Tenant Estoppel Certificate
Exhibit E
Schedule of Personal Property in the Premises



 
-i-

--------------------------------------------------------------------------------

 